Exhibit 10.6
LIMITED ASSIGNMENT AND ASSUMPTION AGREEMENT
          This Limited Assignment and Assumption Agreement (this “Assignment”)
is made and executed as of the 30th day of September, 2008, by and among KBOne,
LLC, a Delaware limited liability company (“KBOne”), DOA Holdings NoteCo, LLC, a
Delaware limited liability company (“Holdings”), Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), and MHPool Holdings LLC, a
Delaware limited liability company (“Buyer”).
RECITALS:
     A. KBOne entered into a certain Second Amended and Restated Master Sale and
Rental Agreement, dated June 5, 2006 (the “MSRA”), with KB Home, a Delaware
corporation (“KB Home”), and certain other affiliates of KB Home identified in
the MSRA (KB Home and such other affiliates being sometimes hereinafter
collectively referred to as the “Builder”).
     B. Pursuant to the terms of the MSRA, KBOne agreed to purchase certain
single family residential homes from Builder, and to lease such homes back to
Builder for use as model homes in residential developments in which Builder
develops and constructs additional for-sale homes.
     C. In connection with the proposed purchase of homes pursuant to the MSRA,
KBOne made and delivered to KB Home a certain Amended and Restated Note, dated
June 5, 2006 (the “KB Home Note”), evidencing KBOne’s obligation to pay those
portions of the purchase price of homes purchased by KBOne pursuant to the MSRA
that were not paid in cash by KBOne to KB Home upon the closing of the purchase
of such homes by KBOne.
     D. In connection with the KB Home Note, Residential Funding Corporation,
the predecessor of RFC, gave a performance and payment guaranty (the “Guaranty”)
to KB Home, effective as of June 5, 2006, in connection with KBOne’s obligations
under the MSRA and the Note.
     E. Effective as of June 9, 2008, all of the equity of KBOne was transferred
indirectly to CMH Holdings LLC (the “CMH Transfer”) pursuant to that Purchase
Agreement, dated as of June 6, 2008, among Residential Capital, LLC, GMAC Model
Home Finance I, LLC and CMH Holdings LLC (the “June Purchase Agreement”) and, in
connection therewith, KBOne conveyed to DOA Properties IIIB (KB Models), LLC, a
Delaware limited liability company and a subsidiary of Holdings (“DOA IIIB”),
those certain model homes and real property on which they are constructed
described on attached Schedule 1 (the “DOA Models”), and KBOne retained title to
those certain model homes and real property on which they are constructed
described on attached Schedule 2 (the “CMH Models”).
     F. In connection with the CMH Transfer, (i) KBOne desires to assign to
Holdings certain rights and obligations under the MSRA and the KB Home Note,
effective as of June 9, 2008, to the extent set forth herein, and Holdings
desires to assume the same, and KBOne desires to retain certain rights and
obligations under the MSRA and the KB Home Note, to the extent set forth herein,
and (ii) RFC desires to assign to KBOne, effective as of June 9, 2008, certain
rights

 



--------------------------------------------------------------------------------



 



and obligations under the Guaranty, to the extent set forth herein, and KBOne
desires to assume the same, and RFC desires to retain certain rights and
obligations under the Guaranty, to the extent set forth herein.
     G. Effective as of the date hereof, Holdings is hereby assigning to Buyer
(the “DOA Transfer”) pursuant to that Purchase Agreement, dated as of
September 30, 2008, among Residential Capital, LLC (“ResCap”), DOA Holding
Properties, LLC, DOA IIIB and Buyer (the “September Purchase Agreement”) all of
its right, title and interest in and to those DOA Models described on attached
Schedule 3 (the “Pool 1 Models”) by way of a transfer of all of the outstanding
equity of DOA IIIB, and DOA Holding Properties, LLC, and ResCap are retaining
beneficial ownership of those certain DOA Models described on attached
Schedule 4 (the “Excluded Models”).
     H. In connection with the DOA Transfer, Holdings and RFC desire to assign
to Buyer certain rights and obligations under the MSRA, the KB Home Note and the
Guaranty, effective as of the date hereof, to the extent set forth herein, and
Holdings and RFC desire to retain certain rights and obligations under the MSRA,
the KB Home Note and the Guaranty, to the extent set forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of KBOne, Holdings, RFC and
Buyer hereby agree as follows:
          Section 1. Assignment and Assumption of Obligations.
          (a) Effective as of June 9, 2008, (i) KBOne hereby assigns and conveys
to Holdings certain rights and obligations in, to and under the MSRA and the KB
Home Note, but only to the extent set forth opposite Holdings’ name on Exhibit A
hereto, and Holdings hereby assumes all of such rights and obligations, and
KBOne hereby retains certain rights and obligations under the MSRA and the KB
Home Note, but only to the extent set forth opposite KBOne’s name on Exhibit A
hereto, and (ii) RFC hereby assigns and conveys to KBOne certain rights and
obligations under the Guaranty, but only to the extent set forth opposite
KBOne’s name on Exhibit A hereto, and KBOne hereby assumes all of such rights
and obligations, and RFC hereby retains all other rights and obligations under
the Guaranty, as set forth on Exhibit A.
          (b) Effective as of the date hereof, (i) Holdings hereby assigns and
conveys to Buyer certain rights and obligations in, to and under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and Buyer hereby assumes all of such rights and obligations,
and Holdings hereby retains certain rights and obligations under the MSRA and
the KB Home Note, but only to the extent set forth opposite Buyer’s name on
Exhibit B hereto, and (ii) RFC hereby assigns and conveys to Buyer certain
rights and obligations under the Guaranty, but only to the extent set forth
opposite Buyer’s name on Exhibit B hereto, and Buyer hereby assumes all of such
rights and obligations, and RFC hereby retains all other rights and obligations
under the Guaranty, as set forth on Exhibit B.

2



--------------------------------------------------------------------------------



 



          Section 2. Other Covenants of the Parties. Each of KBOne, Holdings,
RFC and Buyer hereby agrees and covenants that it shall not agree to any
modification or amendment of, or waiver any of its rights under, the Note, the
MSRA or the guaranty, without the prior written consent of each of the other
parties hereto.
          Section 3. Further Assurances. KBOne, Holdings, RFC and Buyer agree to
cooperate with each other and to execute such other documents and take such
other actions as may be reasonably required to give effect to the intent and
agreements of the parties as set forth in this Assignment.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed and delivered this
Limited Assignment and Assumption Agreement as of the date set forth above.

                  KBOne, LLC    
 
           
 
  By   /s/ Ronald J. Kravit
 
        Name: Ronald J. Kravit         Title:    
 
                DOA Holdings NoteCo, LLC    
 
           
 
  By   /s/ David Flavin
 
Its Chief Financial Officer    
 
                Residential Funding Company, LLC    
 
           
 
  By   /s/ James Young
 
Its Chief Financial Officer    
 
                MHPOOL HOLDINGS LLC    
 
           
 
  By   /s/ Ronald J. Kravit
 
Name: Ronald J. Kravit
Title: Vice President    

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
DOA MODELS

5



--------------------------------------------------------------------------------



 



Schedule 1 to Limited Assignment and Assumption Agreement (Pool 1)
Models Conveyed from KBOne to DOA Properties IIIB

                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
1
    6913     KB HOME   KB   EL CAMINO REAL   111 SALERNO DRIVE   San Marcos   TX
    78666  
2
    6914     KB HOME   KB   EL CAMINO REAL   113 SALERNO DRIVE   San Marcos   TX
    78666  
3
    6915     KB HOME   KB   EL CAMINO REAL   115 SALERNO DRIVE   San Marcos   TX
    78666  
4
    7042     KB HOME   KB   FIRST CREEK HEARTHSTONE   5795 BISCAY STREET  
Denver   CO     80249  
5
    7043     KB HOME   KB   FIRST CREEK HEARTHSTONE   5793 BISCAY STREET  
Denver   CO     80249  
6
    7428     KB HOME   KB   SUMMERFIELD   606 YOSEMITE TRAIL   Taylor   TX    
76574  
7
    7429     KB HOME   KB   SUMMERFIELD   608 YOSEMITE TRAIL   Taylor   TX    
76574  
8
    7430     KB HOME   KB   SUMMERFIELD   610 YOSEMITE TRAIL   Taylor   TX    
76574  
9
    7431     KB HOME   KB   SUMMERFIELD   612 YOSEMITE TRAIL   Taylor   TX    
76574  
10
    7441     KB HOME   KB   FIRST CREEK RIDGELINE (CONDOS)   18818 EAST 58TH
AVENUE. #A   Denver   CO     80249  
11
    7442     KB HOME   KB   FIRST CREEK RIDGELINE (CONDOS)   18818 EAST 58TH
AVENUE. #B   Denver   CO     80249  
12
    7463     KB HOME   KB   BRIDGEWOOD   7722 BARHILL POST   San Antonio   TX  
  78254  
13
    7465     KB HOME   KB   MEADOWS OF BRIDGEWOOD E   7734 BARHILL POST   San
Antonio   TX     78254  
14
    7466     KB HOME   KB   MEADOWS OF BRIDGEWOOD E   7738 BARHILL POST   San
Antonio   TX     78254  
15
    7467     KB HOME   KB   BRIDGEWOOD VILLAS   7714 BARHILL POST   San Antonio
  TX     78254  
16
    7521     KB HOME   KB   LAKE PARKS   5315 MAVERICK DR.   Grand Prairie   TX
    75052  
17
    7566     KB HOME   KB   LEGENDS RUN   29619 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
18
    7567     KB HOME   KB   LEGENDS RUN   29623 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
19
    7568     KB HOME   KB   LEGENDS RUN   29627 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
20
    7569     KB HOME   KB   LEGENDS RUN   29326 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
21
    7570     KB HOME   KB   LEGENDS RUN   29622 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
22
    7571     KB HOME   KB   LEGENDS RUN   29618 LEGENDS BLUFF DRIVE   Spring  
TX     77379  
23
    7853     KB HOME   KB   PARKFIELD LODGE   5531 LEWISTON COURT   Denver   CO
    80239  
24
    7854     KB HOME   KB   PARKFIELD LODGE   5529 LEWISTON COURT   Denver   CO
    80239  
25
    7855     KB HOME   KB   PARKFIELD LODGE   5527 LEWISTON COURT   Denver   CO
    80239  
26
    7856     KB HOME   KB   PARKFIELD CAPITOL   5523 LEWISTON COURT   Denver  
CO     80239  
27
    7857     KB HOME   KB   PARKFIELD CAPITOL   5521 LEWISTON COURT   Denver  
CO     80239  
28
    8021     KB HOME   KB   HUNT CROSSING   1247 HUNTERS PLANE   San Antonio  
TX     78245  
29
    8098     KB HOME   KB   CHASTEIN   3101 MARCONY WAY   Raleigh   NC     27616
 
30
    8099     KB HOME   KB   CHASTEIN   3013 BEN HILL CIRCLE   Raleigh   NC    
27610  
31
    8117     KB HOME   KB   SAINT JOHNS FOREST   212 WATERLEMON WAY   Monroe  
NC     28110  
32
    8118     KB HOME   KB   SAINT JOHNS FOREST   214 WATERLEMON WAY   Monroe  
NC     28110  
33
    8205     KB HOME   KB   NORTHERN POINT   12226 WINDSOR BAY CT   Tomball   TX
    77375  
34
    8207     KB HOME   KB   NORTHERN POINT   12230 WINDSOR BAY CT   Tomball   TX
    77375  
35
    8325     KB HOME   KB   HAMILTON LAKES I 35`   15428 SUPERIOR STREET  
Charlotte   NC     28273  
36
    8326     KB HOME   KB   HAMILTON LAKES I 30   15432 SUPERIOR STREET  
Charlotte   NC     28273  
37
    8330     KB HOME   KB   VERSAGE   5607 VERSAGE DRIVE   Mint Hill   NC    
28227  
38
    8331     KB HOME   KB   VERSAGE 50`   5613 VERSAGE DRIVE   Indian Trail   NC
    28227  
39
    8355     KB HOME   KB   CYPRESS SPRINGS   7131 CYPRESS PRAIRIE DRIVE  
Houston   TX     77433  
40
    8356     KB HOME   KB   CYPRESS SPRINGS   7127 CYPRESS PRAIRIE DRIVE  
Houston   TX     77433  
41
    8357     KB HOME   KB   CYPRESS SPRINGS   7119 CYPRESS PRAIRIE DRIVE  
Houston   TX     77433  
42
    8358     KB HOME   KB   CYPRESS SPRINGS   7115 CYPRESS PRAIRIE DRIVE  
Houston   TX     77433  
43
    8538     KB HOME   KB   SANTO TOMAS   1330 W. PLACITA TECOLOTE MESA   Tucson
  AZ     85629  
44
    8539     KB HOME   KB   SANTO TOMAS   1338 W. PLACITA TECOLOTE MESA   Tucson
  AZ     85629  
45
    8570     KB HOME   KB   MEADOWS OF BERDOLL   12905 PERCONTE   Del Valle   TX
    78617  
46
    8571     KB HOME   KB   MEADOWS OF BERDOLL   12909 PERCONTE   Del Valle   TX
    78617  
47
    8577     KB HOME   KB   RAVENSTONE   407 RAVENSTONE LANE   Durham   NC    
27703  
48
    8578     KB HOME   KB   RAVENSTONE   405 RAVENSTONE LANE   Durham   NC    
27704  
49
    8742     KB HOME   KB   WESTWOOD   2002 WOODWAY   LEANDER   TX     78641  
50
    8743     KB HOME   KB   WESTWOOD   2004 WOODWAY   LEANDER   TX     78641  
51
    8835     KB HOME   KB   REMINGTON RANCH — 707   535 REMINGTON GREEN CT  
Houston   TX     77073  
52
    8836     KB HOME   KB   REMINGTON RANCH — 707   531 REMINGTON GREEN CT  
Houston   TX     77073  
53
    8837     KB HOME   KB   REMINGTON RANCH — 708   523 REMINGTON GREEN CT  
Houston   TX     77073  
54
    8838     KB HOME   KB   REMINGTON RANCH — 708   519 REMINGTON GREEN CT  
Houston   TX     77073  
55
    8839     KB HOME   KB   REMINGTON RANCH — 709   526 REMINGTON GREEN CT  
Houston   TX     77073  
56
    8840     KB HOME   KB   REMINGTON RANCH — 709   530 REMINGTON GREEN CT  
Houston   TX     77073  
57
    8846     KB HOME   KB   TIMBER CREEK   76177 TIMBER CREEK BOULEVARD   Yulee
  FL     32097  
58
    8855     KB HOME   KB   SPRINGTREE III   148 SPRINGTREE COVE   Cibolo   TX  
  78108  
59
    8856     KB HOME   KB   SPRINGTREE III   144 SPRINGTREE COVE   Cibolo   TX  
  78108  
60
    8928     KB HOME   KB   CHASTAIN   5805 CARRETTA COURT   Raleigh   NC    
27610  
61
    9051     KB HOME   KB   LIBERTY AT HUNTINGTON   476 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
62
    9052     KB HOME   KB   LIBERTY AT HUNTINGTON   470 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
63
    9053     KB HOME   KB   LIBERTY AT HUNTINGTON   464 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
64
    9054     KB HOME   KB   VILLAS AT HUNTINGTON   465 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
65
    9055     KB HOME   KB   VILLAS AT HUNTINGTON   471 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
66
    9056     KB HOME   KB   VILLAS AT HUNTINGTON   477 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
67
    9057     KB HOME   KB   VILLAS AT HUNTINGTON   483 HAUNTS WALK AVENUE   Las
Vegas   NV     89148  
68
    9258     KB HOME   KB   PRAIRIE MEADOWS VILLAS   9071 APACHE PLUME DRIVE #F
  Parker   CO     80134  
69
    9259     KB HOME   KB   PRAIRIE MEADOWS VILLAS   9071 APACHE PLUME DRIVE #E
  Parker   CO     80134  
70
    9296     KB HOME   KB   EAGLE RUN   200 COMMENCEMENT BLVD.   Summerville  
SC     29485  
71
    9389     KB HOME   KB   GREENWAY TERRACE   10815 TERRACE WALK   San Antonio
  TX     78223  
72
    9397     KB HOME   KB   STAGE RUN H   24306 BRAZOS STAGE   San Antonio   TX
    78255  
73
    9518     KB HOME   KB   CAMPO HILLS   32250 EVENING PRIMROSE TRAIL   Campo  
CA     91906  
74
    9519     KB HOME   KB   CAMPO HILLS   32238 EVENING PRIMROSE TRAIL   Campo  
CA     91906  
75
    9520     KB HOME   KB   CAMPO HILLS   32226 EVENING PRIMROSE TRAIL   Campo  
CA     91906  
76
    9521     KB HOME   KB   CAMPO HILLS   32214 EVENING PRIMROSE TRAIL   Campon
  CA     91906  
77
    9535     KB HOME   KB   LIBERTY LAKES F — 104   6914 LIBERTY CREEK TRAIL  
Houston   TX     77049  
78
    9536     KB HOME   KB   LIBERTY LAKES F — 104   6918 LIBERTY CREEK TRAIL  
Houston   TX     77049  
79
    9537     KB HOME   KB   LIBERTY LAKES S — 105   6902 LIBERTY CREEK TRAIL  
Houston   TX     77049  
80
    9538     KB HOME   KB   LIBERTY LAKES S — 105   6906 LIBERTY CREEK TRAIL  
Houston   TX     77049  
81
    9544     KB HOME   KB   SKYVIEW FOREST I — 908   2703 SKYVIEW MILL DRIVE  
Houston   TX     77047  
82
    9545     KB HOME   KB   SKYVIEW FOREST I — 908   2707 SKYVIEW MILL DRIVE  
Houston   TX     77047  
83
    9546     KB HOME   KB   SKYVIEW FOREST F — 909   2715 SKYVIEW MILL DRIVE  
Houston   TX     77047  
84
    9547     KB HOME   KB   SKYVIEW FOREST F — 909   2719 SKYVIEW MILL DRIVE  
Houston   TX     77047  
85
    9562     KB HOME   KB   SOMERSET VILLAGE PAIRED   17205 E. ARIZONA DRIVE  
Aurora   CO     80013  
86
    9584     KB HOME   KB   AUTUMN RIDGE   3330 SORKSBILL DRIVE   Hemet   CA    
92545  
87
    9585     KB HOME   KB   AUTUMN RIDGE   3331 SORKSBILL DRIVE   Hemet   CA    
92545  
88
    9586     KB HOME   KB   AUTUMN RIDGE   3361 SORKSBILL DRIVE   Hemet   CA    
92545  
89
    9587     KB HOME   KB   AUTUMN RIDGE   3391 SORKSBILL DRIVE   Hemet   CA    
92545  
90
    9615     KB HOME   KB   CEDAR GROVE   6238 WAVERLY LANE   Fairburn   GA    
30213  
91
    9630     KB HOME   KB   PRESERVE @SANTARRA   25660 PLEASANT LN.   Buckeye  
AZ     85326  
92
    9639     KB HOME   KB   EVANTON 40S   10400 GLENBURN LANE   Charlotte   NC  
  28278  
93
    9640     KB HOME   KB   EVANTON 40S   10322 GLENBURN LANE   Charlotte   NC  
  28278  
94
    9641     KB HOME   KB   PARADISE POINTE   1143 HIGHBURY GROVE STREET  
Henderson   NV     89015  
95
    9656     KB HOME   KB   LOS LAGOS   3326 LOS LAGOS DR.   Edinburg   TX    
78539  
96
    9689     KB HOME   KB   SAMARA LAKES   309 BOSTWICK CIRCLE   Saint Augustine
  FL     32092  
97
    9697     KB HOME   KB   NORTHERN POINT   12222 WINDSOR BAY COURT   Tomball  
TX     77375  
98
    9698     KB HOME   KB   REMINGTON RANCH   534 REMINGTON GREEN COURT  
Houston   TX     77073  
99
    9705     KB HOME   KB   CHISOLM CROSSING   1734 EAST MESA PARK COVE   Round
Rock   TX     78664  
100
    9774     KB HOME   KB   SILVERADO   500 TRAIL DUST   Cedar Park   TX    
78613  
101
    9775     KB HOME   KB   SILVERADO   501 TRAIL DUST   Cedar Park   TX    
78613  
102
    9776     KB HOME   KB   SILVERADO   502 TRAIL DUST   Cedar Park   TX    
78613  
103
    9777     KB HOME   KB   SILVERADO   503 TRAIL DUST   Cedar Park   TX    
78613  
104
    9778     KB HOME   KB   SILVERADO   505 TRAIL DUST   Cedar Park   TX    
78613  
105
    9786     KB HOME   KB   MESQUITE COVE   17086 N. 184TH DRIVE   Surprise   AZ
    85379  
106
    9787     KB HOME   KB   MESQUITE COVE   17074 N. 184TH DRIVE   Surprise   AZ
    85379  
107
    9788     KB HOME   KB   MESQUITE COVE   17062 N. 184TH DRIVE   Surprise   AZ
    85379  
108
    9789     KB HOME   KB   MESQUITE COVE   17050 N. 184TH DRIVE   Surprise   AZ
    85379  
109
    9790     KB HOME   KB   MESQUITE COVE   17038 N. 184TH DRIVE   Surprise   AZ
    85379  
110
    9800     KB HOME   KB   MONTERREY PARK   632 CANCUN STREET   Grand Prairie  
TX     75051  
111
    9801     KB HOME   KB   MONTERREY PARK   636 CANCUN STREET   Grand Prairie  
TX     75051  
112
    9805     KB HOME   KB   AUTUMN GLEN E — 305   4107 AUTUMN VIEW   Houston  
TX     77048  
113
    9811     KB HOME   KB   SKYVIEW FOREST — I — 908   2711 SKYVIEW MILL DRIVE  
Houston   TX     77047  
114
    9815     KB HOME   KB   FOX GROVE   4518 MANITOU BAY   San Antonio   TX    
78259  
115
    9816     KB HOME   KB   FOX GROVE   4522 MANITOU BAY   San Antonio   TX    
78259  
116
    9817     KB HOME   KB   FOX GROVE   4506 MANITOU BAY   San Antonio   TX    
78259  
117
    9818     KB HOME   KB   FOX GROVE   4510 MANITOU BAY   San Antonio   TX    
78259  
118
    9829     KB HOME   KB   STAPLETON   2927 EMPORIA STREET   Denver   CO    
80238  
119
    9830     KB HOME   KB   STAPLETON   2925 EMPORIA STREET   Denver   CO    
80238  
120
    9831     KB HOME   KB   STAPLETON   2917 EMPORIA STREET   Denver   CO    
80238  
121
    9872     KB HOME   KB   ARBOR RIDGE   2248 REEFVIEW LOOP   Apopka   FL    
32712  
122
    9873     KB HOME   KB   ARBOR RIDGE   2238 REEFVIEW LOOP   Apopka   FL    
32712  
123
    9874     KB HOME   KB   ARBOR RIDGE   2232 REEFVIEW LOOP   Apopka   FL    
32712  
124
    9875     KB HOME   KB   ARBOR RIDGE   2226 REEFVIEW LOOP   Apopka   FL    
32712  
125
    9876     KB HOME   KB   SOUTHERN FIELDS   4400 ARUBA BLVD   Clermont   FL  
  34711  
126
    9877     KB HOME   KB   SOUTHERN FIELDS   4404 ARUBA BLVD   Clermont   FL  
  34711  
127
    9878     KB HOME   KB   SOUTHERN FIELDS   4408 ARUBA BLVD   Clermont   FL  
  34711  
128
    9879     KB HOME   KB   SOUTHERN FIELDS   4412 ARUBA BLVD   Clermont   FL  
  34711  
129
    9885     KB HOME   KB   STONEHILL   921 OBSIDIAN WAY   Durham   NC     27703
 
130
    9886     KB HOME   KB   STONEHILL   919 OBSIDIAN WAY   Durham   NC     27703
 
131
    9887     KB HOME   KB   HAMILTON LAKES   15420 SUPERIOR STREET   Charlotte  
NC     28278  
132
    9888     KB HOME   KB   HAMILTON LAKES   15416 SUPERIOR STREET   Charlotte  
NC     28278  
133
    9889     KB HOME   KB   MADISON GREEN   1188 MADISON GREEN DRIVE   Fort Mill
  SC     29715  
134
    9890     KB HOME   KB   MADISON GREEN   1180 MADISON GREEN DRIVE   Fort Mill
  SC     29715  
135
    9941     KB HOME   KB   VALDEMOSA   30982 SANJAY COURT   Temecula   CA    
92591  
136
    9942     KB HOME   KB   VALDEMOSA   30972 SANJAY COURT   Temecula   CA    
92591  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
137
    9943     KB HOME   KB   VALDEMOSA   30962 SANJAY COURT   Temecula   CA    
92591  
138
    9944     KB HOME   KB   BRIDGEPORT   16303 YARMOUTH CIRCLE   Riverside   CA
    92503  
139
    9945     KB HOME   KB   BRIDGEPORT   16321 YARMOUTH CIRCLE   Riverside   CA
    92503  
140
    9946     KB HOME   KB   BRIDGEPORT   16339 YARMOUTH CIRCLE   Riverside   CA
    92503  
141
    9947     KB HOME   KB   BRIDGEPORT   16252 YARMOUTH CIRCLE   Riverside   CA
    92503  
142
    10223     KB HOME   KB   STAPLETON   2915 EMPORIA STREET   DENVER   CO    
80238  
143
    10277     KB HOME   KB   OAK KNOLL PLACE   3231 PAMMA COURT   LIVE OAK   CA
    95953  
144
    10278     KB HOME   KB   CASTLEWOOD   3210 PAMMA COURT   LIVE OAK   CA    
95953  
145
    10279     KB HOME   KB   OAK KNOLL PLACE   3232 PAMMA COURT   LIVE OAK   CA
    95953  
146
    10280     KB HOME   KB   OAK KNOLL PLACE   3266 PAMMA COURT   LIVE OAK   CA
    95953  
147
    10281     KB HOME   KB   OAK KNOLL PLACE   3278 PAMMA COURT   LIVE OAK   CA
    95953  
148
    10335     KB HOME   KB   MEADOW GLEN   509 HEATHER CREEK COURT   LOS BANOS  
CA     93635  
149
    10336     KB HOME   KB   MEADOW GLEN   513 HEATHER CREEK COURT   LOS BANOS  
CA     93635  
150
    10337     KB HOME   KB   MEADOW GLEN   517 HEATHER CREEK COURT   LOS BANOS  
CA     93635  
151
    10338     KB HOME   KB   MEADOW GLEN   521 HEATHER CREEK COURT   LOS BANOS  
CA     93635  
152
    10339     KB HOME   KB   MEADOW VISTA   2301 S. CREEKSIDE DRIVE   LOS BANOS
  CA     93635  
153
    10474     KB HOME   KB   OAKVILLE GROVE   5407 W. PERALTA WAY   FRESNO   CA
    93722  
154
    10475     KB HOME   KB   OAKVILLE GROVE   5415 W. PERALTA WAY   FRESNO   CA
    93722  
155
    10476     KB HOME   KB   OAKVILLE GROVE   5421 W. PERALTA WAY   FRESNO   CA
    93722  
156
    10480     KB HOME   KB   STANFORD PLACE   2339 FREED AVENUE   PITTSBURG   CA
    94565  
157
    10481     KB HOME   KB   STANFORD PLACE   2351 FREED AVENUE   PITTSBURG   CA
    94565  
158
    10482     KB HOME   KB   STANFORD PLACE   2363 FREED AVENUE   PITTSBURG   CA
    94565  
159
    10483     KB HOME   KB   TEAL COVE   40 SANDHILL CRANE COURT   OAKLEY   CA  
  94561  
160
    10574     KB HOME   KB   WILLOW SPRINGS   11706 NEWELL ELM STREET   HOUSTON
  TX     77038  
161
    10576     KB HOME   KB   WILLOW SPRINGS   11710 NEWELL ELM STREET   HOUSTON
  TX     77038  
162
    10577     KB HOME   KB   WILLOW SPRINGS   11719 NEWELL ELM STREET   HOUSTON
  TX     77073  
163
    10578     KB HOME   KB   WILLOW SPRINGS   11722 NEWELL ELM STREET   HOUSTON
  TX     77073  
164
    10580     KB HOME   KB   FOREST RIDGE   3018 TALL TREE RIDGE WAY   HOUSTON  
TX     77389  
165
    10581     KB HOME   KB   FOREST RIDGE   3022 TALL TREE RIDGE WAY   HOUSTON  
TX     77389  
166
    10582     KB HOME   KB   FOREST RIDGE   3026 TALL TREE RIDGE WAY   HOUSTON  
TX     77389  
167
    10585     KB HOME   KB   WESTGATE   18218 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
168
    10586     KB HOME   KB   WESTGATE   18222 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
169
    10587     KB HOME   KB   WESTGATE   18234 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
170
    10588     KB HOME   KB   WESTGATE   18238 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
171
    10589     KB HOME   KB   CRESCENT PARK TOWNHOMES   13102 STRATFORD SKIES LN
  HOUSTON   TX     77072  
172
    10593     KB HOME   KB   LAKEWOOD TOWNHOMES   16040 SWEETWATER FIELDS  
TOMBALL   TX     77377  
173
    10594     KB HOME   KB   LAKEWOOD TOWNHOMES   16042 SWEETWATER FIELDS  
TOMBALL   TX     77377  
174
    10595     KB HOME   KB   LAKEWOOD TOWNHOMES   16044 SWEETWATER FIELDS  
TOMBALL   TX     77377  
175
    10596     KB HOME   KB   LAKEWOOD TOWNHOMES   16046 SWEETWATER FIELDS  
TOMBALL   TX     77377  
176
    10601     KB HOME   KB   AVALON   13001 AUBURN COVE LANE   ORLANDO   FL    
32828  
177
    10602     KB HOME   KB   AVALON   13005 AUBURN COVE LANE   ORLANDO   FL    
32828  
178
    10607     KB HOME   KB   MALLARD POND   3525 PINTAIL LANE   ST. CLOUD   FL  
  34772  
179
    10608     KB HOME   KB   MALLARD POND   3523 PINTAIL LANE   ST. CLOUD   FL  
  34772  
180
    10609     KB HOME   KB   MALLARD POND   3521 PINTAIL LANE   ST. CLOUD   FL  
  34772  
181
    10611     KB HOME   KB   STRATFORD POINTE   10121 STRATFORD POINTE AVENUE  
ORLANDO   FL     32832  
182
    10618     KB HOME   KB   AMBER POINTE   2502 AVENTURINE STREET   KISSIMMEE  
FL     34744  
183
    10619     KB HOME   KB   AMBER POINTE   2500 AVENTURINE STREET   KISSIMMEE  
FL     34744  
184
    10620     KB HOME   KB   CRESTWYND BAY   2666 ANDROS LANE   KISSIMMEE   FL  
  34747  
185
    10630     KB HOME   KB   BELLA TOSCANA   105 Verdi Street   DAVENPORT   FL  
  33837  
186
    10632     KB HOME   KB   THE OAKS AT TWIN CREEKS   305 ISLAND OAK DRIVE  
AUSTIN   TX     78747  
187
    10633     KB HOME   KB   THE OAKS AT TWIN CREEKS   309 ISLAND OAK DRIVE  
AUSTIN   TX     78747  
188
    10634     KB HOME   KB   THE OAKS AT TWIN CREEKS   313 ISLAND OAK DRIVE  
AUSTIN   TX     78747  
189
    10658     KB HOME   KB   WOODCREST   5302 HUISACHE AVENUE   PHARR   TX    
78577  
190
    10663     KB HOME   KB   TIMBERCREEK   13871 EARPOD DRIVE   ORLANDO   FL    
32828  
191
    10664     KB HOME   KB   TIMBERCREEK   13865 EARPOD DRIVE   ORLANDO   FL    
32828  
192
    10665     KB HOME   KB   TIMBERCREEK   13859 EARPOD DRIVE   ORLANDO   FL    
32828  
193
    10675     KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #6   MESA   AZ  
  85208  
194
    10676     KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #4   MESA   AZ  
  85208  
195
    10677     KB HOME   KB   MUIRFIELD VILLAGE   1250 S. RIALTO #5   MESA   AZ  
  85208  
196
    10678     KB HOME   KB   INDIGO TRAILS   21125 E. PICKETT STREET   QUEEN
CREEK   AZ     85242  
197
    10679     KB HOME   KB   INDIGO TRAILS   21121 E. PICKETT STREET   QUEEN
CREEK   AZ     85242  
198
    10680     KB HOME   KB   INDIGO TRAILS   21117 E. PICKETT STREET   QUEEN
CREEK   AZ     85242  
199
    10681     KB HOME   KB   INDIGO TRAILS   21113 E. PICKETT STREET   QUEEN
CREEK   AZ     85242  
200
    10682     KB HOME   KB   INDIGO TRAILS   21109 E. PICKETT STREET   QUEEN
CREEK   AZ     85242  
201
    10687     KB HOME   KB   HUNTER RIDGE   7510 S. 29TH WAY   PHOENIX   AZ    
85040  
202
    10688     KB HOME   KB   HUNTER RIDGE   7506 S. 29TH WAY   PHOENIX   AZ    
85040  
203
    10689     KB HOME   KB   HUNTER RIDGE   7514 S. 29TH WAY   PHOENIX   AZ    
85040  
204
    10690     KB HOME   KB   TALLADERA   22848 S. 218TH STREET   QUEEN CREEK  
AZ     85242  
205
    10691     KB HOME   KB   TALLADERA   22840 S. 218TH STREET   QUEEN CREEK  
AZ     85242  
206
    10692     KB HOME   KB   TALLADERA   22832 S. 218TH STREET   QUEEN CREEK  
AZ     85242  
207
    10693     KB HOME   KB   TALLADERA   22824 S. 218TH STREET   QUEEN CREEK  
AZ     85242  
208
    10707     KB HOME   KB   BAYBERRY LAKES   212 BAYBERRY LAKES BOULEVARD  
Daytona   FL     32114  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
209
    10708     KB HOME   KB   BAYBERRY LAKES   216 BAYBERRY LAKES BOULEVARD  
Daytona   FL     32114  
210
    10731     KB HOME   KB   ST. JOHN`S   208 WATERLEMON WAY   MONROE   NC    
28110  
211
    10732     KB HOME   KB   WATERLYNN TOWNHOMES   225-A EAST WATERLYNN ROAD  
MOORESVILLE   NC     28117  
212
    10733     KB HOME   KB   WATERLYNN TOWNHOMES   225-B EAST WATERLYNN ROAD  
MOORESVILLE   NC     28117  
213
    10734     KB HOME   KB   WATERLYNN TOWNHOMES   225-C EAST WATERLYNN ROAD  
MOORESVILLE   NC     28117  
214
    10736     KB HOME   KB   WATERLYNN   112 WATERLYNN CLUB DRIVE   MOORESVILLE
  NC     28115  
215
    10737     KB HOME   KB   WATERLYNN   110 WATERLYNN CLUB DRIVE   MOORESVILLE
  NC     28115  
216
    10741     KB HOME   KB   CREEKSIDE AT INVERNESS RIDGE   1067 RIDGEVIEW  
INVERNESS   IL     60010  
217
    10744     KB HOME   KB   SANTO TOMAS   1346 W. PLACITA TECOLOTE MESA  
SAHUARITA   AZ     85629  
218
    10745     KB HOME   KB   PRESIDIO DEL CIELO   730 W PASEO CELESTIAL  
SAHUARITA   AZ     85629  
219
    10746     KB HOME   KB   PRESIDIO DEL CIELO   734 W PASEO CELESTIAL  
SAHUARITA   AZ     85629  
220
    10747     KB HOME   KB   PRESIDIO DEL CIELO   738 W PASEO CELESTIAL  
SAHUARITA   AZ     85629  
221
    10748     KB HOME   KB   PRESIDIO DEL CIELO   784 W PASEO CELESTIAL  
SAHUARITA   AZ     85629  
222
    10749     KB HOME   KB   PRESIDIO DEL CIELO   792 W PASEO CELESTIAL  
SAHUARITA   AZ     85629  
223
    10754     KB HOME   KB   TIERRA DEL SOL   9128 GABLEWOOD PLACE   LAND O`
LAKES   FL     34637  
224
    10755     KB HOME   KB   TIERRA DEL SOL   9124 GABLEWOOD PLACE   LAND O`
LAKES   FL     34637  
225
    10774     KB HOME   KB   VILLAS AT TIERRA LINDA   65 WOOD CLIFF AVENUE   LAS
VEGAS   NV     89123  
226
    10777     KB HOME   KB   VILLAS AT CHACO CANYON   7059 HICKORY POST AVENUE  
LAS VEGAS   NV     89124  
227
    10778     KB HOME   KB   VILLAS AT CHACO CANYON   7067 HICKORY POST AVENUE  
LAS VEGAS   NV     89124  
228
    10779     KB HOME   KB   VILLAS AT CHACO CANYON   7075 HICKORY POST AVENUE  
LAS VEGAS   NV     89124  
229
    10780     KB HOME   KB   CHACO CANYON   11166 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
230
    10781     KB HOME   KB   CHACO CANYON   11174 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
231
    10782     KB HOME   KB   CHACO CANYON   11182 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
232
    10783     KB HOME   KB   CHACO CANYON   11199 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
233
    10784     KB HOME   KB   CHACO CANYON   11183 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
234
    10785     KB HOME   KB   CHACO CANYON   11175 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
235
    10786     KB HOME   KB   CHACO CANYON   11167 ASH MOUNTAIN STREET   LAS
VEGAS   NV     89179  
236
    10787     KB HOME   KB   SILVER HILLS   10052 NATCHEZ TRACE STREET   LAS
VEGAS   NV     89178  
237
    10788     KB HOME   KB   SILVER HILLS   10044 NATCHEZ TRACE STREET   LAS
VEGAS   NV     89178  
238
    10789     KB HOME   KB   SILVER HILLS   10036 NATCHEZ TRACE STREET   LAS
VEGAS   NV     89178  
239
    10790     KB HOME   KB   SILVER HILLS   10028 NATCHEZ TRACE STREET   LAS
VEGAS   NV     89178  
240
    10791     KB HOME   KB   SIERRA RANCH   308 POCONO RANCH AVENUE   NORTH LAS
VEGAS   NV     89031  
241
    10792     KB HOME   KB   SIERRA RANCH   312 POCONO RANCH AVENUE   NORTH LAS
VEGAS   NV     89031  
242
    10793     KB HOME   KB   SIERRA RANCH   5833 CRYSTAL POND STREET   NORTH LAS
VEGAS   NV     89031  
243
    10795     KB HOME   KB   SIERRA RANCH   5837 CRYSTAL POND STREET   NORTH LAS
VEGAS   NV     89031  
244
    10799     KB HOME   KB   LADERA CREST   5391 CANDLESPICE WAY   LAS VEGAS  
NV     89135  
245
    10800     KB HOME   KB   LADERA CREST   5399 CANDLESPICE WAY   LAS VEGAS  
NV     89135  
246
    10802     KB HOME   KB   LADERA RIDGE   5369 CANDLESPICE WAY   LAS VEGAS  
NV     89135  
247
    10833     KB HOME   KB   ALICANTE   16898 NANDINA AVENUE   RIVERSIDE   CA  
  92504  
248
    10834     KB HOME   KB   ALICANTE   16874 NANDINA AVENUE   RIVERSIDE   CA  
  92504  
249
    10835     KB HOME   KB   ALICANTE   16850 NANDINA AVENUE   RIVERSIDE   CA  
  92504  
250
    10878     KB HOME   KB   OAKPOINT   2301 OKLAHOMA LANE   PLANO   TX    
75074  
251
    10879     KB HOME   KB   OAKPOINT   2305 OKLAHOMA LANE   PLANO   TX    
75074  
252
    10880     KB HOME   KB   OAKPOINT   2309 OKLAHOMA LANE   PLANO   TX    
75074  
253
    10881     KB HOME   KB   OAKPOINT   2313 OKLAHOMA LANE   PLANO   TX    
75074  
254
    10882     KB HOME   KB   OAKPOINT   2313 SHINGLE LANE   PLANO   TX     75074
 
255
    10883     KB HOME   KB   OAKPOINT   2309 SHINGLE LANE   PLANO   TX     75074
 
256
    10905     KB HOME   KB   MILLSTREAM   112 MILL WHEEL DRIVE   LEXINGTON   SC
    29072  
257
    10906     KB HOME   KB   MILLSTREAM   108 MILL WHEEL DRIVE   LEXINGTON   SC
    29072  
258
    10907     KB HOME   KB   SWEETGRASS   7103 SWEETGRASS BLVD.   HANNAHAN   SC
    29406  
259
    10936     KB HOME   KB   THE HAMPTONS TRADITIONAL   5433 DUCK WALK WAY  
SACRAMENTO   CA     95835  
260
    10937     KB HOME   KB   THE HAMPTONS TRADITIONAL   5427 DUCK WALK WAY  
SACRAMENTO   CA     95835  
261
    10938     KB HOME   KB   THE HAMPTONS TRADITIONAL   5421 DUCK WALK WAY  
SACRAMENTO   CA     95835  
262
    10939     KB HOME   KB   THE HAMPTONS TRADITIONAL   5415 DUCK WALK WAY  
SACRAMENTO   CA     95835  
263
    10940     KB HOME   KB   THE HAMPTONS TRADITIONAL   5409 DUCK WALK WAY  
SACRAMENTO   CA     95835  
264
    10941     KB HOME   KB   THE HAMPTONS TRADITIONAL   5403 DUCK WALK WAY  
SACRAMENTO   CA     95835  
265
    10943     KB HOME   KB   THE HAMPTONS ALLEYS   3227 HAYGROUND WAY  
SACRAMENTO   CA     95835  
266
    10944     KB HOME   KB   THE HAMPTONS ALLEYS   3233 HAYGROUND WAY  
SACRAMENTO   CA     95835  
267
    10945     KB HOME   KB   THE HAMPTONS ALLEYS   3239 HAYGROUND WAY  
SACRAMENTO   CA     95835  
268
    10946     KB HOME   KB   THE HAMPTONS ALLEYS   3245 HAYGROUND WAY  
SACRAMENTO   CA     95835  
269
    10947     KB HOME   KB   THE HAMPTONS ALLEYS   3251 HAYGROUND WAY  
SACRAMENTO   CA     95835  
270
    10950     KB HOME   KB   THE HAMPTONS CLUSTER   11 GREAT PECONIC PLACE  
SACRAMENTO   CA     95835  
271
    10951     KB HOME   KB   THE HAMPTONS CLUSTER   17 GREAT PECONIC PLACE  
SACRAMENTO   CA     95835  
272
    10952     KB HOME   KB   THE HAMPTONS CLUSTER   18 GREAT PECONIC PLACE  
SACRAMENTO   CA     95835  
273
    10953     KB HOME   KB   THE HAMPTONS CLUSTER   12 GREAT PECONIC PLACE  
SACRAMENTO   CA     95835  
274
    10954     KB HOME   KB   THE HAMPTONS CLUSTER   6 GREAT PECONIC PLACE  
SACRAMENTO   CA     95835  
275
    10955     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  
276
    10956     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  
277
    10957     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  
278
    10958     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  
279
    10959     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  
280
    10960     KB HOME   KB   THE HAMPTON VILLAGE CONDOS   3301 NORTH PARK DRIVE
  SACRAMENTO   CA     95835  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
281
    10977     KB HOME   KB   DISCOVERY TRAILS BELMONT   6402 EXPLORER WAY  
PALMDALE   CA     93550  
282
    10978     KB HOME   KB   DISCOVERY TRAILS BELMONT   6424 EXPLORER WAY  
PALMDALE   CA     93550  
283
    10979     KB HOME   KB   DISCOVERY TRAILS BELMONT   6438 EXPLORER WAY  
PALMDALE   CA     93550  
284
    10997     KB HOME   KB   TWIN LAKES   117 High Tide Court   CARY   NC    
27519  
285
    10998     KB HOME   KB   TWIN LAKES   119 High Tide Court   CARY   NC    
27519  
286
    10999     KB HOME   KB   TWIN LAKES   111 High Tide Court   CARY   NC    
27519  
287
    11000     KB HOME   KB   TWIN LAKES   109 High Tide Court   CARY   NC    
27519  
288
    11001     KB HOME   KB   TWIN LAKES   105 High Tide Court   CARY   NC    
27519  
289
    11002     KB HOME   KB   TWIN LAKES   113 High Tide Court   CARY   NC    
27519  
290
    11003     KB HOME   KB   TWIN LAKES   112 High Tide Court   CARY   NC    
27519  
291
    11004     KB HOME   KB   TWIN LAKES   114 High Tide Court   CARY   NC    
27519  
292
    11012     KB HOME   KB   WOODCREST   6503 ASHBY POINT   LIVE OAK   TX    
78233  
293
    11013     KB HOME   KB   WOODCREST   6505 ASHBY POINT   LIVE OAK   TX    
78233  
294
    11014     KB HOME   KB   WOODCREST   6507 ASHBY POINT   LIVE OAK   TX    
78233  
295
    11047     KB HOME   KB   OLIVE LANE   2285 S. ADRIAN AVENUE   FRESNO   CA  
  93727  
296
    11048     KB HOME   KB   OLIVE LANE   2297 S. ADRIAN AVENUE   FRESNO   CA  
  93727  
297
    11241     KB HOME   KB   ST CHARLES PLACE   10816 Great Carlisle Court  
RIVERVIEW   FL     33569  
298
    11242     KB HOME   KB   ST CHARLES PLACE   10818 Great Carlisle Court  
RIVERVIEW   FL     33569  
299
    11250     KB HOME   KB   ADAMS LAKE   2490 TANNER LAKE COURT   JACKSONVILLE
  FL     32221  
300
    11361     KB HOME   KB   BERKSHIRE   157 SHENANDOAH WAY   LOCHBUIE   CO    
80603  
301
    11362     KB HOME   KB   BERKSHIRE   145 SHENANDOAH WAY   LOCHBUIE   CO    
80603  
302
    11363     KB HOME   KB   BERKSHIRE   133 SHENANDOAH WAY   LOCHBUIE   CO    
80603  
303
    11452     KB HOME   KB   WESTGATE   18230 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
304
    11457     KB HOME   KB   FOREST RIDGE   3014 TALL TREE RIDGE WAY   HOUSTON  
TX     77389  
305
    11468     KB HOME   KB   CEDAR GLEN   3907 CEDAR BLUFF LANE   JACKSONVILLE  
FL     32226  
306
    11469     KB HOME   KB   GRAND CAY   101 CAMDEN CAY DRIVE   Saint Augustine
  FL     32086  
307
    11495     KB HOME   KB   CAMBRIDGE   7611 DUSTY DIAMOND   SAN ANTONIO   TX  
  78249  
308
    11496     KB HOME   KB   CAMBRIDGE   7615 DUSTY DIAMOND   SAN ANTONIO   TX  
  78249  
309
    11497     KB HOME   KB   SUNDANCE   1103 SUNDANCE FALLS   SAN ANTONIO   TX  
  78245  
310
    11498     KB HOME   KB   SUNDANCE   1107 SUNDANCE FALLS   SAN ANTONIO   TX  
  78245  
311
    11499     KB HOME   KB   SUNDANCE   1111 SUNDANCE FALLS   SAN ANTONIO   TX  
  78245  
312
    11500     KB HOME   KB   QUARRY   19218 BARTLETT BAY   SAN ANTONIO   TX    
78258  
313
    11501     KB HOME   KB   QUARRY   19222 BARTLETT BAY   SAN ANTONIO   TX    
78258  
314
    11531     KB HOME   KB   JUNIPER   18500 N. DAVIS DR.   MARICOPA   AZ    
85239  
315
    11532     KB HOME   KB   JUNIPER   18512 N. DAVIS DR.   MARICOPA   AZ    
85239  
316
    11533     KB HOME   KB   JUNIPER   18524 N. DAVIS DR.   MARICOPA   AZ    
85239  
317
    11534     KB HOME   KB   JUNIPER   18534 N. DAVIS DR.   MARICOPA   AZ    
85239  
318
    11535     KB HOME   KB   SAGE   18531 N. DAVIS DR.   MARICOPA   AZ     85239
 
319
    11536     KB HOME   KB   SAGE   18521 N. DAVIS DR.   MARICOPA   AZ     85239
 
320
    11537     KB HOME   KB   SAGE   18509 N. DAVIS DR.   MARICOPA   AZ     85239
 
321
    11538     KB HOME   KB   SAGE   18497 N. DAVIS DR.   MARICOPA   AZ     85239
 
322
    11539     KB HOME   KB   Smith Farms   40291 W. LOCOCO STREET   MARICOPA  
AZ     85239  
323
    11540     KB HOME   KB   Smith Farms   40271 W. LOCOCO STREET   MARICOPA  
AZ     85239  
324
    11582     KB HOME   KB   Smith Farms   40241 W. LOCOCO STREET   MARICOPA  
AZ     85239  
325
    11624     KB HOME   KB   SUGARLAND   1529 CANDY LANE   EDINBURG   TX    
78539  
326
    11625     KB HOME   KB   MEADOW RIDGE   4609 N. 47TH STREET   MCALLEN   TX  
  78504  
327
    11626     KB HOME   KB   MEADOW RIDGE   4605 N. 47TH STREET   MCALLEN   TX  
  78504  
328
    11628     KB HOME   KB   WESTGATE   18022 REXINE LANE   HOUSTON   TX    
77433  
329
    11629     KB HOME   KB   WESTGATE   18018 REXINE LANE   HOUSTON   TX    
77433  
330
    11630     KB HOME   KB   WESTGATE   18014 REXINE LANE   HOUSTON   TX    
77433  
331
    11631     KB HOME   KB   WESTGATE   18214 WESTRIDGE BEND LANE   HOUSTON   TX
    77433  
332
    11632     KB HOME   KB   LAKEWOOD PLACE   16028 SWEETWATER FIELDS   TOMBALL
  TX     77377  
333
    11633     KB HOME   KB   LAKEWOOD PLACE   16030 SWEETWATER FIELDS   TOMBALL
  TX     77377  
334
    11634     KB HOME   KB   LAKEWOOD PLACE   16032 SWEETWATER FIELDS   TOMBALL
  TX     77377  
335
    11635     KB HOME   KB   LAKEWOOD PLACE   16034 SWEETWATER FIELDS   TOMBALL
  TX     77377  
336
    11636     KB HOME   KB   WILLOW SPRINGS   11715 NEWELL ELM STREET   HOUSTON
  TX     77073  
337
    11638     KB HOME   KB   WILLOW SPRINGS   11702 NEWELL ELM STREET   HOUSTON
  TX     77038  
338
    11668     KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17219 WOOD CREEK LANE
  LATHROP   CA     95330  
339
    11669     KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17243 WOOD CREEK LANE
  LATHROP   CA     95330  
340
    11670     KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17242 WOOD CREEK LANE
  LATHROP   CA     95330  
341
    11671     KB HOME   KB   MOSSDALE LANDING-WOODHAVEN   17220 WOOD CREEK LANE
  LATHROP   CA     95330  
342
    11672     KB HOME   KB   RIVERBEND   2822 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
343
    11673     KB HOME   KB   RIVERBEND   2830 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
344
    11674     KB HOME   KB   RIVERBEND   2838 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
345
    11675     KB HOME   KB   RIVERBEND   2846 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
346
    11676     KB HOME   KB   RIVERBEND   2854 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
347
    11677     KB HOME   KB   RIVERBEND   2847 TWIN BRIDGES LANE   STOCKTON   CA
    95212  
348
    11681     KB HOME   KB   ORCHARD POINT   843 Kiwi Street   MADERA   CA    
93638  
349
    11682     KB HOME   KB   ORCHARD POINT   853 Kiwi Street   MADERA   CA    
93638  
350
    11810     KB HOME   KB   EAGLE BLUFF   1302 SONG SPARROW WAY   HANAHAN   SC
    29445  
351
    11842     KB HOME   KB   HERFF RANCH   125 CLEAR WATER   BOERNE   TX    
78006  
352
    11843     KB HOME   KB   HERFF RANCH   121 CLEAR WATER   BOERNE   TX    
78006  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
353
    11844     KB HOME   KB   HERFF RANCH   113 CLEAR WATER   BOERNE   TX    
78006  
354
    11845     KB HOME   KB   HERFF RANCH   109 CLEAR WATER   BOERNE   TX    
78006  
355
    11846     KB HOME   KB   HERFF RANCH   101 CLEAR WATER   BOERNE   TX    
78006  
356
    11847     KB HOME   KB   HERFF RANCH   105 CLEAR WATER   BOERNE   TX    
78006  
357
    11848     KB HOME   KB   HERFF RANCH   117 CLEAR WATER   BOERNE   TX    
78006  
358
    11860     KB HOME   KB   MARIPOSA PLACE   10078 CHASEWOOD AVENUE   LAS VEGAS
  NV     89148  
359
    11861     KB HOME   KB   MARIPOSA PLACE   10070 CHASEWOOD AVENUE   LAS VEGAS
  NV     89148  
360
    11862     KB HOME   KB   MARIPOSA PLACE   10062 CHASEWOOD AVENUE   LAS VEGAS
  NV     89148  
361
    11863     KB HOME   KB   STERLING RIDGE   9992 PIMERA ALTA STREET   LAS
VEGAS   NV     89178  
362
    11864     KB HOME   KB   STERLING RIDGE   9986 PIMERA ALTA STREET   LAS
VEGAS   NV     89178  
363
    11865     KB HOME   KB   STERLING RIDGE   9980 PIMERA ALTA STREET   LAS
VEGAS   NV     89178  
364
    11866     KB HOME   KB   STERLING RIDGE   9974 PIMERA ALTA STREET   LAS
VEGAS   NV     89178  
365
    11867     KB HOME   KB   SUNSET RIDGE   10076 GLEN AIRE AVENUE   LAS VEGAS  
NV     89148  
366
    11868     KB HOME   KB   SUNSET RIDGE   10068 GLEN AIRE AVENUE   LAS VEGAS  
NV     89148  
367
    11869     KB HOME   KB   SUNSET RIDGE   10060 GLEN AIRE AVENUE   LAS VEGAS  
NV     89148  
368
    11870     KB HOME   KB   SUNSET RIDGE   10052 GLEN AIRE AVENUE   LAS VEGAS  
NV     89148  
369
    11874     KB HOME   KB   SIERRA RANCH   137 ICY RIVER AVENUE   NORTH LAS
VEGAS   NV     89031  
370
    11875     KB HOME   KB   SIERRA RANCH   141 ICY RIVER AVENUE   NORTH LAS
VEGAS   NV     89031  
371
    11884     KB HOME   KB   MISSION CREEK   11155 DALLAS PLACE   LOMA LINDA  
CA     92354  
372
    11885     KB HOME   KB   MISSION CREEK   11149 DALLAS PLACE   LOMA LINDA  
CA     92354  
373
    11886     KB HOME   KB   MISSION CREEK   11143 DALLAS PLACE   LOMA LINDA  
CA     92354  
374
    11887     KB HOME   KB   MISSION CREEK   11146 DALLAS PLACE   LOMA LINDA  
CA     92354  
375
    11888     KB HOME   KB   MISSION CREEK   11152 DALLAS PLACE   LOMA LINDA  
CA     92354  
376
    11889     KB HOME   KB   MISSION CREEK   11158 DALLAS PLACE   LOMA LINDA  
CA     92354  
377
    11904     KB HOME   KB   FAIRFIELD   32645 SAN JOSE   LAKE ELSINORE   CA    
92530  
378
    11905     KB HOME   KB   FAIRFIELD   32635 SAN JOSE   LAKE ELSINORE   CA    
92530  
379
    11906     KB HOME   KB   FAIRFIELD   32625 SAN JOSE   LAKE ELSINORE   CA    
92530  
380
    11907     KB HOME   KB   MADISON   32620 SAN JOSE   LAKE ELSINORE   CA    
92530  
381
    11908     KB HOME   KB   MADISON   32630 SAN JOSE   LAKE ELSINORE   CA    
92530  
382
    11919     KB HOME   KB   MONTECITO   9314 ASPEN SHADOW STREET   LAS VEGAS  
NV     89178  
383
    11967     KB HOME   KB   BELLA FLORA   284 MALCOLM DRIVE   RICHMOND   CA    
94801  
384
    11968     KB HOME   KB   BELLA FLORA   278 MALCOLM DRIVE   RICHMOND   CA    
94801  
385
    11969     KB HOME   KB   BELLA FLORA   272 MALCOLM DRIVE   RICHMOND   CA    
94801  
386
    11972     KB HOME   KB   PACIFIC TERRACE   35041 11TH STREET   UNION CITY  
CA     94587  
387
    11973     KB HOME   KB   PACIFIC TERRACE   35045 11TH STREET   UNION CITY  
CA     94587  
388
    11974     KB HOME   KB   PACIFIC TERRACE   35049 11TH STREET   UNION CITY  
CA     94587  
389
    11975     KB HOME   KB   PACIFIC TERRACE   35053 11TH STREET   UNION CITY  
CA     94587  
390
    11976     KB HOME   KB   PACIFIC TERRACE   35057 11TH STREET   UNION CITY  
CA     94587  
391
    12049     KB HOME   KB   LAGO VISTA   8907 REDBIRD SUN   SAN ANTONIO   TX  
  78224  
392
    12050     KB HOME   KB   LAGO VISTA   8911 REDBIRD SUN   SAN ANTONIO   TX  
  78224  
393
    12082     KB HOME   KB   CASTLEWOOD   13694 E. WEAVER PLACE   CENTENNIAL  
CO     80111  
394
    12083     KB HOME   KB   CASTLEWOOD   13696 E. WEAVER PLACE   CENTENNIAL  
CO     80111  
395
    12088     KB HOME   KB   WESTPORT @ TWIN LAKES   2017 RAPID FALLS ROAD  
MORRISVILLE   NC     27560  
396
    12089     KB HOME   KB   WESTPORT @ TWIN LAKES   2019 RAPID FALLS ROAD  
MORRISVILLE   NC     27560  
397
    12090     KB HOME   KB   WESTPORT @ TWIN LAKES   2021 RAPID FALLS ROAD  
MORRISVILLE   NC     27560  
398
    12091     KB HOME   KB   WESTPORT @ TWIN LAKES   2023 RAPID FALLS ROAD  
MORRISVILLE   NC     27560  
399
    12219     KB HOME   KB   LEISURE LAKES   1990 LEISURE LANE   LEAGUE CITY  
TX     77573  
400
    12220     KB HOME   KB   LEISURE LAKES   1992 LEISURE LANE   LEAGUE CITY  
TX     77573  
401
    12221     KB HOME   KB   MCKINNEY HEIGHTS   8709 ALUM ROCK   AUSTIN   TX    
78747  
402
    12222     KB HOME   KB   MCKINNEY HEIGHTS   8705 ALUM ROCK DRIVE   AUSTIN  
TX     78747  
403
    12223     KB HOME   KB   MCKINNEY HEIGHTS   8701 ALUM ROCK DRIVE   AUSTIN  
TX     78747  
404
    12224     KB HOME   KB   UNIVERSITY PARK   1921 ASHBERRY DRIVE   GEORGETOWN
  TX     78626  
405
    12225     KB HOME   KB   UNIVERSITY PARK   1917 ASHBERRY DRIVE   GEORGETOWN
  TX     78626  
406
    12226     KB HOME   KB   UNIVERSITY PARK   1909 ASHBERRY DRIVE   GEORGETOWN
  TX     78626  
407
    12227     KB HOME   KB   UNIVERSITY PARK   1905 ASHBERRY DRIVE   GEORGETOWN
  TX     78626  
408
    12228     KB HOME   KB   WATERLEAF   575 GINA DRIVE   KYLE   TX     78640  
409
    12229     KB HOME   KB   WATERLEAF   565 GINA DRIVE   KYLE   TX     78640  
410
    12230     KB HOME   KB   WATERLEAF   601 GINA DRIVE   KYLE   TX     78640  
411
    12231     KB HOME   KB   WATERLEAF   611 GINA DRIVE   KYLE   TX     78640  
412
    12232     KB HOME   KB   WATERLEAF   591 GINA DRIVE   KYLE   TX     78640  
413
    12233     KB HOME   KB   SPRING TRAILS   18421 STAR GAZER WAY   PFLUGERVILLE
  TX     78660  
414
    12234     KB HOME   KB   SPRING TRAILS   18425 STAR GAZER WAY   PFLUGERVILLE
  TX     78660  
415
    12250     KB HOME   KB   TYLER`S RIDGE   11307 60TH PLACE   KENOSHA   WI    
53142  
416
    12271     KB HOME   KB   RANCHO VALENCIA   4818 E. CHICKWEED DRIVE   TUCSON
  AZ     85706  
417
    12272     KB HOME   KB   RANCHO VALENCIA   4824 E. CHICKWEED DRIVE   TUCSON
  AZ     85706  
418
    12273     KB HOME   KB   RANCHO VALENCIA   4830 E. CHICKWEED DRIVE   TUCSON
  AZ     85706  
419
    12289     KB HOME   KB   MONTEVINA   3634 FREESIA STREET   PERRIS   CA    
92571  
420
    12290     KB HOME   KB   MONTEVINA   3628 FREESIA STREET   PERRIS   CA    
92571  
421
    12291     KB HOME   KB   MONTEVINA   3622 FREESIA STREET   PERRIS   CA    
92571  
422
    12292     KB HOME   KB   MONTEVINA   3616 FREESIA STREET   PERRIS   CA    
92571  
423
    12343     KB HOME   KB   WALNUT GROVE   9158 104TH CIRCLE   WESTMINSTER   CO
    80021  
424
    12344     KB HOME   KB   WALNUT GROVE   9164 104TH CIRCLE   WESTMINSTER   CO
    80021  

 



--------------------------------------------------------------------------------



 



                                          Count   FILE #   BUILDER   AGREEMENT  
COMMUNITY NAME   STREET ADDRESS   CITY   STATE   ZIP
425
    12345     KB HOME   KB   CANYON VIEW   601 JOSEPH CIRCLE   GOLDEN   CO    
80022  
426
    12346     KB HOME   KB   CANYON VIEW   781 JOSEPH CIRCLE   GOLDEN   CO    
80022  
427
    12349     KB HOME   KB   BLUFFS AT SPRING CREEK   2143 BABBLING STREAM
HEIGHTS   COLORADO SPRINGS   CO     80910  
428
    12350     KB HOME   KB   BLUFFS AT SPRING CREEK   2149 BABBLING STREAM
HEIGHTS   COLORADO SPRINGS   CO     80910  
429
    12383     KB HOME   KB   CASCADES PATIOS   5805 STONE MOUNTAIN ROAD   COLONY
  TX     75056  
430
    12384     KB HOME   KB   CASCADES PATIOS   5809 STONE MOUNTAIN ROAD   COLONY
  TX     75056  
431
    12477     KB HOME   KB   G CURTI RANCH   465 MANCIANO WAY   RENO   NV    
89521  
432
    12478     KB HOME   KB   G CURTI RANCH   455 MANCIANO WAY   RENO   NV    
89521  
433
    12479     KB HOME   KB   G CURTI RANCH   445 MANCIANO WAY   RENO   NV    
89521  
434
    12480     KB HOME   KB   G CURTI RANCH   435 MANCIANO WAY   RENO   NV    
89521  
435
    12481     KB HOME   KB   G CURTI RANCH   425 MANCIANO WAY   RENO   NV    
89521  
436
    12585     KB HOME   KB   TUSCANY VILLAGE   328 WEST PISA PLACE   Saint
Augustine   FL     32084  
437
    12624     KB HOME   KB   SETTLERS POINT   305 PLYMOUTH PASS   LEXINGTON   SC
    29072  
438
    12625     KB HOME   KB   SETTLERS POINT   301 PLYMOUTH PASS   LEXINGTON   SC
    29072  
439
    12631     KB HOME   KB   CASCADES   6310 CEDAR FALLS DRIVE   COLONY   TX    
75056  
440
    12632     KB HOME   KB   CASCADES   6318 CEDAR FALLS DRIVE   COLONY   TX    
75056  
441
    12634     KB HOME   KB   CASCADES   6314 CEDAR FALLS DRIVE   COLONY   TX    
75056  
442
    12635     KB HOME   KB   CASCADES   6302 CEDAR FALLS DRIVE   COLONY   TX    
75056  
443
    12636     KB HOME   KB   CASCADES   6322 CEDAR FALLS DRIVE   COLONY   TX    
75056  
444
    12676     KB HOME   KB   LOCH LEVEN   1852 STRATHMORE CIRCLE   MT. DORA   FL
    32726  
445
    12677     KB HOME   KB   LOCH LEVEN   1848 STRATHMORE CIRCLE   MT. DORA   FL
    32726  
446
    12759     KB HOME   KB   PROSPERITY RIDGE   10027 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC     28269  
447
    12760     KB HOME   KB   PROSPERITY RIDGE   10023 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC     28269  
448
    12761     KB HOME   KB   PROSPERITY RIDGE   10019 ROCKY FORD CLUB ROAD  
CHARLOTTE   NC     28269  
449
    12763     KB HOME   KB   WATERLYNN TOWNHOMES   225-D EAST WATERLYNN ROAD  
MOORESVILLE   NC     28117  
450
    12764     KB HOME   KB   WATERLYNN TOWNHOMES   225-E EAST WATERLYNN ROAD  
MOORESVILLE   NC     28117  
451
    12773     KB HOME   KB   BONITA RIDGE   16489 GALA AVENUE   FONTANA   CA    
92337  
452
    12774     KB HOME   KB   BONITA RIDGE   16483 GALA AVENUE   FONTANA   CA    
92337  
453
    12775     KB HOME   KB   BONITA RIDGE   16475 GALA AVENUE   FONTANA   CA    
92337  
454
    12776     KB HOME   KB   STERLING HEIGHTS   5660 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA     91730  
455
    12777     KB HOME   KB   STERLING HEIGHTS   5673 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA     91730  
456
    12778     KB HOME   KB   STERLING HEIGHTS   5663 STONEVIEW PLACE   RANCHO
CUCAMONGA   CA     91730  
457
    12788     KB HOME   KB   TWIN LAKES   103 BRIGHT SAND COURT   CARY   NC    
27519  
458
    12789     KB HOME   KB   TWIN LAKES   402 TRANQUIL SOUND DRIVE   CARY   NC  
  27560  
459
    12817     KB HOME   KB   WOODBRIDGE   2905 BENT BOW LANE   MIDDLEBURG   FL  
  32068  
460
    12818     KB HOME   KB   WOODBRIDGE   2901 BENT BOW LANE   MIDDLEBURG   FL  
  32068  
461
    12833     KB HOME   KB   FOXBANK   204 WOODBROOK WAY   MONCKS CORNER   SC  
  29461  
462
    12834     KB HOME   KB   FOXBANK   202 WOODBROOK WAY   MONCKS CORNER   SC  
  29461  
463
    12835     KB HOME   KB   FOXBANK   400 GLENMORE DRIVE   MONCKS CORNER   SC  
  29461  
464
    12836     KB HOME   KB   FOXBANK   402 GLENMORE DRIVE   MONCKS CORNER   SC  
  29461  
465
    12918     KB HOME   KB   CIELO @ TERRA SERENA   198 ALVAREZ COMMON  
MILPITAS   CA     95035  
466
    12919     KB HOME   KB   CIELO @ TERRA SERENA   190 ALVAREZ COMMON  
MILPITAS   CA     95035  
467
    12920     KB HOME   KB   CIELO @ TERRA SERENA   182 ALVAREZ COMMON  
MILPITAS   CA     95035  
468
    12921     KB HOME   KB   CIELO @ TERRA SERENA   174 ALVAREZ COMMON  
MILPITAS   CA     95035  
469
    12922     KB HOME   KB   CIELO @ TERRA SERENA   166 ALVAREZ COMMON  
MILPITAS   CA     95035  
470
    12923     KB HOME   KB   VIENTO @ TERRA SERENA   230 ALVAREZ COMMON  
MILPITAS   CA     95035  
471
    12924     KB HOME   KB   VIENTO @ TERRA SERENA   222 ALVAREZ COMMON  
MILPITAS   CA     95035  
472
    12925     KB HOME   KB   VIENTO @ TERRA SERENA   214 ALVAREZ COMMON  
MILPITAS   CA     95035  
473
    12938     KB HOME   KB   CLIFFS EDGE   10740 BEACH HOUSE AVENUE   LAS VEGAS
  NV     89166  
474
    12939     KB HOME   KB   CLIFFS EDGE   10744 BEACH HOUSE AVENUE   LAS VEGAS
  NV     89166  
475
    12940     KB HOME   KB   CLIFFS EDGE   10748 BEACH HOUSE AVENUE   LAS VEGAS
  NV     89166  
476
    13384     KB HOME   KB   MANCHESTER PARK   7510 PINE HARBOR STREET   LAS
VEGAS   NV     89166  
477
    13385     KB HOME   KB   MANCHESTER PARK   7514 PINE HARBOR STREET   LAS
VEGAS   NV     89166  
478
    13386     KB HOME   KB   MANCHESTER PARK   7516 CLIFTON GARDENS STREET   LAS
VEGAS   NV     89166  
479
    13387     KB HOME   KB   MANCHESTER PARK   7512 CLIFTON GARDENS STREET   LAS
VEGAS   NV     89166  
480
    13537     KB HOME   KB   MESA CREEK   10131 ANCIENT ANCHOR   SAN ANTONIO  
TX     78245  
481
    13538     KB HOME   KB   MESA CREEK   10135 ANCIENT ANCHOR   SAN ANTONIO  
TX     78245  
482
    13539     KB HOME   KB   MESA CREEK   10143 ANCIENT ANCHOR   SAN ANTONIO  
TX     78245  
483
    13540     KB HOME   KB   MESA CREEK   10147 ANCIENT ANCHOR   SAN ANTONIO  
TX     78245  
484
    13541     KB HOME   KB   SADDLE MOUNTAIN   1415 SADDLE BLANKET   SAN ANTONIO
  TX     78258  
485
    13542     KB HOME   KB   SADDLE MOUNTAIN   1411 SADDLE BLANKET   SAN ANTONIO
  TX     78258  
486
    13576     KB HOME   KB   BLACKSTONE   4908 STONE ACRES CIRCLE   ST. CLOUD  
FL     34771  
487
    13577     KB HOME   KB   BLACKSTONE   4906 STONE ACRES CIRCLE   ST. CLOUD  
FL     34771  
488
    13578     KB HOME   KB   THE PRESERVE AT EAGLE LAKE   221 PERCHING POST COVE
  SANFORD   FL     32773  
489
    13579     KB HOME   KB   THE PRESERVE AT EAGLE LAKE   225 PERCHING POST COVE
  SANFORD   FL     32773  
490
    13580     KB HOME   KB   THE PRESERVE AT EAGLE LAKE   229 PERCHING POST COVE
  SANFORD   FL     32773  
491
    13581     KB HOME   KB   THE PRESERVE AT EAGLE LAKE   233 PERCHING POST COVE
  SANFORD   FL     32773  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
CMH MODELS

6



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                                      COUNT   FILE #   BUILDER   AGREEMENT  
STREET ADDRESS   CITY   STATE   ZIP
1
    5666     KB Home   KB   5509 TESSA COVE   Austin   TX     78617  
2
    6133     KB Home   KB   21527 DALTON SPRINGS LANE   Katy   TX     77449  
3
    6502     KB Home   KB   21214 LINDEN HILLS   Humble   TX     77338  
4
    6503     KB Home   KB   21218 LINDEN HILLS   Humble   TX     77338  
5
    6504     KB Home   KB   21202 LINDEN HILLS   Humble   TX     77338  
6
    6505     KB Home   KB   21206 LINDEN HILLS   Humble   TX     77338  
7
    6506     KB Home   KB   2610 MIDNIGHT STAR CIRCLE   Friendswood   TX    
77546  
8
    6518     KB Home   KB   18110 SHADY CYPRESS LANE   Cypress   TX     77429  
9
    6519     KB Home   KB   18114 SHADY CYPRESS LANE   Cypress   TX     77429  
10
    6520     KB Home   KB   18118 SHADY CYPRESS LANE   Cypress   TX     77429  
11
    6649     KB Home   KB   10654 BUTTE DRIVE   Longmont   CO     80504  
12
    6904     KB Home   KB   61 JAN LANE   Georgetown   TX     78626  
13
    6909     KB Home   KB   111 CERMENO COVE   Kyle   TX     78640  
14
    6912     KB Home   KB   110 CERMENO COVE   Kyle   TX     78640  
15
    7518     KB Home   KB   5323 MAVERICK DR.   Grand Prairie   TX     75052  
16
    7520     KB Home   KB   5319 MAVERICK DR.   Grand Prairie   TX     75052  
17
    7564     KB Home   KB   6003 Wildsage Court   Spring   TX     77379  
18
    8141     KB Home   KB   5430 SABLE BAY POINTE   Union City   GA     30291  
19
    8202     KB Home   KB   15706 KING CYPRESS   Cypress   TX     77429  
20
    8203     KB Home   KB   12214 WINDSOR BAY CT   Tomball   TX     77375  
21
    8204     KB Home   KB   12218 WINDSOR BAY CT   Tomball   TX     77375  
22
    8206     KB Home   KB   12227 WINDSOR BAY CT   Tomball   TX     77375  
23
    8208     KB Home   KB   12231 WINDSOR BAY CT   Tomball   TX     77375  
24
    8584     KB Home   KB   404 RAMBLE WAY   Acworth   GA     30102  
25
    8814     KB Home   KB   6243 TRINITY CREEK DR.   Dallas   TX     75217  
26
    8816     KB Home   KB   18341 PINE NUT COURT   LeHigh Acres   FL     33936  
27
    8820     KB Home   KB   965 CHIQUITA BOULEVARD. UNIT 63   Cape Coral   FL  
  33914  
28
    8822     KB Home   KB   13225 RAGGED SPUR COURT   Fort Worth   TX     76119
 
29
    8823     KB Home   KB   13229 RAGGED SPUR COURT   Fort Worth   TX     76119
 
30
    8842     KB Home   KB   8119 LIBERTY POINT LANE   Humble   TX     77338  
31
    8843     KB Home   KB   8123 LIBERTY POINT LANE   Humble   TX     77338  
32
    8868     KB Home   KB   7 BROOKVIEW DRIVE   Newnan   GA     30263  
33
    8869     KB Home   KB   3 BROOKVIEW DRIVE   Newnan   GA     30263  
34
    8983     KB Home   KB   1124 GARLAND WAY   Corona   CA     92879  
35
    9046     KB Home   KB   599 WEALDSTON COURT   Las Vegas   NV     89148  
36
    9295     KB Home   KB   109 SASSAFRAS SPRINGS DRIVE   Columbia   SC    
29229  
37
    9304     KB Home   KB   2978 FARMSTEAD COURT   Grayson   GA     30017  
38
    9408     KB Home   KB   37507 PIPPIN LANE   Palmdale   CA     93551  
39
    9409     KB Home   KB   37501 PIPPIN LANE   Palmdale   CA     93551  
40
    9410     KB Home   KB   37469 PIPPIN LANE   Palmdale   CA     93551  
41
    9514     KB Home   KB   690 CASCADING CREEK LANE   Winter Garden   FL    
34787  
42
    9515     KB Home   KB   684 CASCADING CREEK LANE   Winter Garden   FL    
34787  
43
    9533     KB Home   KB   20722 SPRING LIGHT LANE   Spring   TX     77379  
44
    9534     KB Home   KB   20718 SPRING LIGHT LANE   Spring   TX     77379  
45
    9539     KB Home   KB   22807 TWISTING PINE DRIVE   Spring   TX     77373  
46
    9540     KB Home   KB   4103 FAIRHOPE OAK ST.   Pasadena   TX     77503  
47
    9541     KB Home   KB   4107 FAIRHOPE OAK ST.   Pasadena   TX     77503  
48
    9542     KB Home   KB   29530 LEGENDS GREEN DRIVE   Houston   TX     77386  
49
    9543     KB Home   KB   29534 LEGENDS GREEN DRIVE   Houston   TX     77386  
50
    9578     KB Home   KB   12019 FERN BLOSSOM DRIVE   Gibsonton   FL     33534
 
51
    9582     KB Home   KB   33062 CANOPY LANE   Lake Elsinore   CA     92532  
52
    9595     KB Home   KB   1776 BARNEY AVENUE   Olivehurst   CA     95961  
53
    9609     KB Home   KB   6488 WATERFORD STREET   Atlanta   GA     30331  
54
    9610     KB Home   KB   2813 BROOKFORD LN.   Atlanta   GA     30331  
55
    9611     KB Home   KB   2809 BROOKFORD LANE   Atlanta   GA     30331  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                                      COUNT   FILE #   BUILDER   AGREEMENT  
STREET ADDRESS   CITY   STATE   ZIP
56
    9643     KB Home   KB   1135 HIGHBURY GROVE STREET   Henderson   NV    
89015  
57
    9699     KB Home   KB   20726 SPRING LIGHT LANE   Spring   TX     77379  
58
    9806     KB Home   KB   4111 AUTUMN VIEW   Houston   TX     77048  
59
    9807     KB Home   KB   4110 AUTUMN VIEW   Houston   TX     77048  
60
    9808     KB Home   KB   4106 AUTUMN VIEW   Houston   TX     77048  
61
    9809     KB Home   KB   19806 BREEZY COVE COURT   Tomball   TX     77375  
62
    9810     KB Home   KB   19802 BREEZY COVE COURT   Tomball   TX     77375  
63
    9838     KB Home   KB   7342 PARKS TRAIL   Fairburn   GA     30213  
64
    9857     KB Home   KB   37313 VERBENA COURT   Palmdale   CA     93551  
65
    9858     KB Home   KB   37319 VERBENA COURT   Palmdale   CA     93551  
66
    9859     KB Home   KB   37325 VERBENA COURT   Palmdale   CA     93551  
67
    9860     KB Home   KB   37338 PAINTBRUSH DRIVE   Palmdale   CA     93551  
68
    9861     KB Home   KB   37340 PAINTBRUSH DRIVE   Palmdale   CA     93551  
69
    9862     KB Home   KB   37344 PAINTBRUSH DRIVE   Palmdale   CA     93551  
70
    9863     KB Home   KB   17742 GOLDEN SPIKE TRAIL   Lathrop   CA     95212  
71
    9864     KB Home   KB   17764 GOLDEN SPIKE TRAIL   Lathrop   CA     95212  
72
    9865     KB Home   KB   17788 GOLDEN SPIKE TRAIL   Lathrop   CA     95212  
73
    9896     KB Home   KB   874 MANUEL ORTIZ AVENUE   El Centro   CA     92243  
74
    9898     KB Home   KB   82-047 HIGHLAND DRIVE   Indio   CA     92203  
75
    9900     KB Home   KB   82-075 HIGHLAND DRIVE   Indio   CA     92203  
76
    9901     KB Home   KB   82-089 HIGHLAND DRIVE   Indio   CA     92203  
77
    9934     KB Home   KB   36360 BASTIANO LANE   Winchester   CA     92596  
78
    9938     KB Home   KB   4518 LUIGL COURT   Riverside   CA     92501  
79
    9940     KB Home   KB   4506 LUIGL COURT   Riverside   CA     92501  
80
    9961     KB Home   KB   3541 EMMA COURT   Yuba   CA     95993  
81
    9962     KB Home   KB   3531 EMMA COURT   Yuba   CA     95993  
82
    9965     KB Home   KB   380 CRESCENT MOON DRIVE   Lathrop   CA     95330  
83
    9966     KB Home   KB   376 CRESCENT MOON DRIVE   Lathrop   CA     95330  
84
    9967     KB Home   KB   364 CRESCENT MOON DRIVE   Lathrop   CA     95330  
85
    10267     KB Home   KB   1556 EDMON WAY   RIVERSIDE   CA     92501  
86
    10268     KB Home   KB   1536 EDMON WAY   RIVERSIDE   CA     92501  
87
    10340     KB Home   KB   2305 S. CREEKSIDE DRIVE   LOS BANOS   CA     93635
 
88
    10341     KB Home   KB   2309 S. CREEKSIDE DRIVE   LOS BANOS   CA     93635
 
89
    10477     KB Home   KB   5416 W. PERALTA WAY   FRESNO   CA     93722  
90
    10478     KB Home   KB   5408 W. PERALTA WAY   FRESNO   CA     93722  
91
    10479     KB Home   KB   5394 W. PERALTA WAY   FRESNO   CA     93722  
92
    10487     KB Home   KB   40 GULL VIEW COURT   OAKLEY   CA     94561  
93
    10569     KB Home   KB   9384 AEGEAN CIRCLE   LEHIGH ACRES   FL     33936  
94
    10570     KB Home   KB   9386 AEGEAN CIRCLE   LEHIGH ACRES   FL     33936  
95
    10571     KB Home   KB   8994 AEGEAN CIRCLE   LEHIGH ACRES   FL     33936  
96
    10572     KB Home   KB   8996 AEGEAN CIRCLE   LEHIGH ACRES   FL     33936  
97
    10573     KB Home   KB   11703 MADISON OAK STREET   HOUSTON   TX     77038  
98
    10575     KB Home   KB   11707 MADISON OAK STREET   HOUSTON   TX     77038  
99
    10583     KB Home   KB   4307 BRAZOS BEND DRIVE   PEARLAND   TX     76248  
100
    10584     KB Home   KB   4309 BRAZOS BEND DRIVE   PEARLAND   TX     76248  
101
    10590     KB Home   KB   13106 STRATFORD SKIES LN   HOUSTON   TX     77072  
102
    10591     KB Home   KB   13110 STRATFORD SKIES LN   HOUSTON   TX     77072  
103
    10592     KB Home   KB   13114 STRATFORD SKIES LN   HOUSTON   TX     77072  
104
    10597     KB Home   KB   9515 LOWER RIDGE WAY   HOUSTON   TX     77075  
105
    10603     KB Home   KB   13009 AUBURN COVE LANE   ORLANDO   FL     32828  
106
    10604     KB Home   KB   13013 AUBURN COVE LANE   ORLANDO   FL     32828  
107
    10610     KB Home   KB   3519 PINTAIL LANE   ST. CLOUD   FL     34772  
108
    10617     KB Home   KB   2504 AVENTURINE STREET   KISSIMMEE   FL     34744  
109
    10622     KB Home   KB   2662 ANDROS LANE   KISSIMMEE   FL     34747  
110
    10627     KB Home   KB   5213 PARADISE CAY CIRCLE   KISSIMMEE   FL     34746
 

 



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                                      COUNT   FILE #   BUILDER   AGREEMENT  
STREET ADDRESS   CITY   STATE   ZIP
111
    10631     KB Home   KB   125 Verdi Street   DAVENPORT   FL     33837  
112
    10641     KB Home   KB   6387 S. POTOMAC STREET   CENTENNIAL   CO     80111
 
113
    10642     KB Home   KB   6391 S. POTOMAC STREET   CENTENNIAL   CO     80111
 
114
    10655     KB Home   KB   53-943 AMETHYST COURT   COACHELLA   CA     92236  
115
    10657     KB Home   KB   53-913 AMETHYST COURT   COACHELLA   CA     92236  
116
    10667     KB Home   KB   13847 EARPOD DRIVE   ORLANDO   FL     32828  
117
    10669     KB Home   KB   25675 N. SANDSTONE WAY   SURPRISE   AZ     85375  
118
    10694     KB Home   KB   6343 W. SOPHIE LANE   LAVEEN   AZ     85339  
119
    10695     KB Home   KB   6347 W. SOPHIE LANE   LAVEEN   AZ     85339  
120
    10696     KB Home   KB   6351 W. SOPHIE LANE   LAVEEN   AZ     85339  
121
    10697     KB Home   KB   6355 W. SOPHIE LANE   LAVEEN   AZ     85339  
122
    10698     KB Home   KB   6350 W. VALENCIA DRIVE   LAVEEN   AZ     85339  
123
    10709     KB Home   KB   220 BAYBERRY LAKES BOULEVARD   Daytona   FL    
32114  
124
    10718     KB Home   KB   14063 TOURMALINE STREET   HESPERIA   CA     92345  
125
    10719     KB Home   KB   14051 TOURMALINE STREET   HESPERIA   CA     92344  
126
    10720     KB Home   KB   14039 TOURMALINE STREET   HESPERIA   CA     92345  
127
    10750     KB Home   KB   812 W PASEO CELESTIAL   SAHUARITA   AZ     85629  
128
    10751     KB Home   KB   820 W PASEO CELESTIAL   SAHUARITA   AZ     85629  
129
    10752     KB Home   KB   828 W PASEO CELESTIAL   SAHUARITA   AZ     85629  
130
    10753     KB Home   KB   804 W PASEO CELESTIAL   SAHUARITA   AZ     85629  
131
    10756     KB Home   KB   9120 GABLEWOOD PLACE   LAND O` LAKES   FL     34637
 
132
    10757     KB Home   KB   10825 LAKE ST. CHARLES BLVD   RIVERVIEW   FL    
33569  
133
    10758     KB Home   KB   10823 LAKE ST. CHARLES BLVD   RIVERVIEW   FL    
33569  
134
    10759     KB Home   KB   10821 LAKE ST. CHARLES BLVD   RIVERVIEW   FL    
33569  
135
    10760     KB Home   KB   10819 LAKE ST. CHARLES BLVD   RIVERVIEW   FL    
33569  
136
    10765     KB Home   KB   68 DARK CREEK AVENUE   LAS VEGAS   NV     89183  
137
    10767     KB Home   KB   55 DARK CREEK AVENUE   LAS VEGAS   NV     89123  
138
    10775     KB Home   KB   11673 PRIDE HILL STREET   LAS VEGAS   NV     89123
 
139
    10776     KB Home   KB   11665 PRIDE HILL STREET   LAS VEGAS   NV     89123
 
140
    10794     KB Home   KB   4 SNOW DOME AVENUE   NORTH LAS VEGAS   NV     89031
 
141
    10801     KB Home   KB   5361 CANDLESPICE WAY   LAS VEGAS   NV     89135  
142
    10836     KB Home   KB   16429 ORY CIRCLE   RIVERSIDE   CA     92503  
143
    10837     KB Home   KB   16447 ORY CIRCLE   RIVERSIDE   CA     92503  
144
    10903     KB Home   KB   307 CHARTER OAK COURT   LEXINGTON   SC     29072  
145
    10904     KB Home   KB   209 INDIGO SPRINGS DRIVE   COLUMBIA   SC     29229
 
146
    10927     KB Home   KB   2788 BENDER PLACE   WOODLAND   CA     95776  
147
    10928     KB Home   KB   2792 BENDER PLACE   WOODLAND   CA     95776  
148
    10929     KB Home   KB   2796 BENDER PLACE   WOODLAND   CA     95776  
149
    10930     KB Home   KB   2800 BENDER PLACE   WOODLAND   CA     95776  
150
    10931     KB Home   KB   2799 BENDER PLACE   WOODLAND   CA     95776  
151
    10932     KB Home   KB   2795 BENDER PLACE   WOODLAND   CA     95776  
152
    10933     KB Home   KB   2791 BENDER PLACE   WOODLAND   CA     95776  
153
    10934     KB Home   KB   2787 BENDER PLACE   WOODLAND   CA     95776  
154
    10935     KB Home   KB   2783 BENDER PLACE   WOODLAND   CA     95776  
155
    10964     KB Home   KB   10847 DUTCH TULIP DRIVE   STOCKTON   CA     95209  
156
    10965     KB Home   KB   10841 DUTCH TULIP DRIVE   STOCKTON   CA     95209  
157
    10966     KB Home   KB   10835 DUTCH TULIP DRIVE   STOCKTON   CA     95209  
158
    10967     KB Home   KB   5200 VIEWCREST DRIVE   BAKERSFIELD   CA     93313  
159
    10969     KB Home   KB   5110 VIEWCREST DRIVE   BAKERSFIELD   CA     93313  
160
    10970     KB Home   KB   5106 VIEWCREST DRIVE   BAKERSFIELD   CA     93313  
161
    10974     KB Home   KB   6141 SANDWOOD WAY   PALMDALE   CA     93550  
162
    10975     KB Home   KB   6147 SANDWOOD WAY   PALMDALE   CA     93550  
163
    10980     KB Home   KB   6456 EXPLORER WAY   PALMDALE   CA     93550  
164
    10981     KB Home   KB   6468 EXPLORER WAY   PALMDALE   CA     93550  
165
    10982     KB Home   KB   6482 EXPLORER WAY   PALMDALE   CA     93550  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                                      COUNT   FILE #   BUILDER   AGREEMENT  
STREET ADDRESS   CITY   STATE   ZIP
166
    11045     KB Home   KB   2259 S. ADRIAN AVENUE   FRESNO   CA     93727  
167
    11046     KB Home   KB   2271 S. ADRIAN AVENUE   FRESNO   CA     93727  
168
    11221     KB Home   KB   304 CRICHTON STREET   RUSKIN   FL     33570  
169
    11237     KB Home   KB   10820 Great Carlisle Court   RIVERVIEW   FL    
33578  
170
    11240     KB Home   KB   10814 Great Carlisle Court   RIVERVIEW   FL    
33569  
171
    11244     KB Home   KB   11646 MANGO RIDGE BOULEVARD   SEFFNER   FL    
33584  
172
    11246     KB Home   KB   11650 MANGO RIDGE BOULEVARD   SEFFNER   FL    
33584  
173
    11247     KB Home   KB   7104 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL    
33544  
174
    11248     KB Home   KB   7110 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL    
33544  
175
    11249     KB Home   KB   7118 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL    
33544  
176
    11259     KB Home   KB   6812 WIND ROW   MCKINNY   TX     75070  
177
    11355     KB Home   KB   3325 MONTESE STREET   NEW SMYRNA BEACH   FL    
32168  
178
    11356     KB Home   KB   3327 MONTESE STREET   NEW SMYRNA BEACH   FL    
32168  
179
    11451     KB Home   KB   20710 CYPRESS VALE DRIVE   HOUSTON   TX     77072  
180
    11453     KB Home   KB   21134 WICKTON LANE   HUMBLE   TX     77338  
181
    11454     KB Home   KB   21130 WICKTON LANE   HUMBLE   TX     77338  
182
    11455     KB Home   KB   21126 WICKTON LANE   HUMBLE   TX     77338  
183
    11491     KB Home   KB   6084 SILKEN SADDLE STREET   NORTH LAS VEGAS   NV  
  89031  
184
    11526     KB Home   KB   1703 SE SAN FILIPPO DRIVE   PALM BAY   FL     32908
 
185
    11528     KB Home   KB   13791 ORCHARD LEAF WAY   WINTER GARDEN   FL    
34787  
186
    11530     KB Home   KB   13803 ORCHARD LEAF WAY   WINTER GARDEN   FL    
34787  
187
    11637     KB Home   KB   11711 MADISON OAK STREET   HOUSTON   TX     77073  
188
    11653     KB Home   KB   2723 NICOLSON CIRCLE   WOODLAND   CA     95776  
189
    11654     KB Home   KB   2727 NICOLSON CIRCLE   WOODLAND   CA     95776  
190
    11655     KB Home   KB   2731 NICOLSON CIRCLE   WOODLAND   CA     95776  
191
    11657     KB Home   KB   2739 NICOLSON CIRCLE   WOODLAND   CA     95776  
192
    11658     KB Home   KB   2743 NICOLSON CIRCLE   WOODLAND   CA     95776  
193
    11659     KB Home   KB   2748 NICOLSON CIRCLE   WOODLAND   CA     95776  
194
    11660     KB Home   KB   2744 NICOLSON CIRCLE   WOODLAND   CA     95776  
195
    11661     KB Home   KB   2740 NICOLSON CIRCLE   WOODLAND   CA     95776  
196
    11662     KB Home   KB   2736 NICOLSON CIRCLE   WOODLAND   CA     95776  
197
    11663     KB Home   KB   2732 NICOLSON CIRCLE   WOODLAND   CA     95776  
198
    11664     KB Home   KB   2728 NICOLSON CIRCLE   WOODLAND   CA     95776  
199
    11665     KB Home   KB   11185 MESSINA WAY   RENO   NV     89521  
200
    11666     KB Home   KB   11175 MESSINA WAY   RENO   NV     89521  
201
    11667     KB Home   KB   11165 MESSINA WAY   RENO   NV     89521  
202
    11678     KB Home   KB   166 Mono Lake Court   MERCED   CA     95340  
203
    11679     KB Home   KB   180 Mono Lake Court   MERCED   CA     95340  
204
    11680     KB Home   KB   198 Mono Lake Court   MERCED   CA     95340  
205
    11683     KB Home   KB   863 Kiwi Street   MADERA   CA     93638  
206
    11684     KB Home   KB   873 Kiwi Street   MADERA   CA     93638  
207
    11685     KB Home   KB   883 Kiwi Street   MADERA   CA     93638  
208
    11873     KB Home   KB   5912 SIERRA CLIFF STREET   NORTH LAS VEGAS   NV    
89031  
209
    11876     KB Home   KB   205 ICY RIVER AVENUE   NORTH LAS VEGAS   NV    
89031  
210
    11938     KB Home   KB   5 RIVENDALE COURT   COLUMBIA   SC     29229  
211
    11963     KB Home   KB   336 COTTSWALD COURT   DANVILLE   CA     94506  
212
    11964     KB Home   KB   324 COTTSWALD COURT   DANVILLE   CA     94506  
213
    11965     KB Home   KB   312 COTTSWALD COURT   DANVILLE   CA     94506  
214
    11966     KB Home   KB   290 MALCOLM DRIVE   RICHMOND   CA     94801  
215
    11978     KB Home   KB   118 NANTERRE STREET   DANVILLE   CA     94506  
216
    11989     KB Home   KB   3246 IVY ROSE WAY   STOCKTON   CA     95209  
217
    11990     KB Home   KB   3238 IVY ROSE WAY   STOCKTON   CA     95209  
218
    12069     KB Home   KB   1435 TAHOE STREET   BEAUMONT   CA     92223  
219
    12071     KB Home   KB   1426 TAHOE STREET   BEAUMONT   CA     92223  
220
    12114     KB Home   KB   5408 SANDY SHELL DRIVE   APOLLO BEACH   FL    
33572  

 



--------------------------------------------------------------------------------



 



Schedule 2 to Limited Assignment and Assumption Agreement (Pool 1)
CMH Models

                                      COUNT   FILE #   BUILDER   AGREEMENT  
STREET ADDRESS   CITY   STATE   ZIP
221
    12115     KB Home   KB   5410 SANDY SHELL DRIVE   APOLLO BEACH   FL    
33572  
222
    12116     KB Home   KB   5412 SANDY SHELL DRIVE   APOLLO BEACH   FL    
33572  
223
    12117     KB Home   KB   5414 SANDY SHELL DRIVE   APOLLO BEACH   FL    
33572  
224
    12118     KB Home   KB   5416 SANDY SHELL DRIVE   APOLLO BEACH   FL    
33572  
225
    12247     KB Home   KB   9010 N 22ND LANE   MCALLEN   TX     78504  
226
    12277     KB Home   KB   1123 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ    
85710  
227
    12278     KB Home   KB   1113 S. PANTANO OVERLOOK DRIVE   TUCSON   AZ    
85710  
228
    12284     KB Home   KB   3092 BLUE CASCADE DRIVE   PERRIS   CA     92571  
229
    12285     KB Home   KB   3086 BLUE CASCADE DRIVE   PERRIS   CA     92571  
230
    12286     KB Home   KB   3080 BLUE CASCADE DRIVE   PERRIS   CA     92571  
231
    12287     KB Home   KB   3074 BLUE CASCADE DRIVE   PERRIS   CA     92571  
232
    12288     KB Home   KB   3068 BLUE CASCADE DRIVE   PERRIS   CA     92571  
233
    12347     KB Home   KB   2131 BABBLING STREAM HEIGHTS   COLORADO SPRINGS  
CO     80910  
234
    12351     KB Home   KB   2137 BABBLING STREAM HEIGHTS   COLORADO SPRINGS  
CO     80910  
235
    12385     KB Home   KB   2636 CEDAR FALLS DRIVE   LITTLE ELM   TX     75068
 
236
    12386     KB Home   KB   2640 CEDAR FALLS DRIVE   LITTLE ELM   TX     75068
 
237
    12417     KB Home   KB   3455 PEGASO AVENUE   NEW SMYRNA   FL     32168  
238
    12482     KB Home   KB   415 MANCIANO WAY   RENO   NV     89521  
239
    12483     KB Home   KB   405 MANCIANO WAY   RENO   NV     89521  
240
    12487     KB Home   KB   2509 KINSELLA WAY   ROSEVILLE   CA     95661  
241
    12488     KB Home   KB   2493 KINSELLA WAY   ROSEVILLE   CA     95661  
242
    12489     KB Home   KB   2477 KINSELLA WAY   ROSEVILLE   CA     95661  
243
    12490     KB Home   KB   2469 KINSELLA WAY   ROSEVILLE   CA     95661  
244
    12493     KB Home   KB   3510 EMMA COURT   YUBA CITY   CA     95993  
245
    12494     KB Home   KB   3520 EMMA COURT   YUBA CITY   CA     95993  
246
    12557     KB Home   KB   7124 BRIDGEVIEW DRIVE   WESLEY CHAPEL   FL    
33544  
247
    12622     KB Home   KB   7086 PAINTED BUTTE AVENUE   LAS VEGAS   NV    
89178  
248
    12678     KB Home   KB   1844 STRATHMORE CIRCLE   MT. DORA   FL     32726  
249
    12781     KB Home   KB   7442 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
250
    12782     KB Home   KB   7438 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
251
    12783     KB Home   KB   7439 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
252
    12784     KB Home   KB   7447 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
253
    12785     KB Home   KB   7451 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
254
    12786     KB Home   KB   7455 SPRINGBOX DRIVE   FAIRBURN   GA     30213  
255
    12787     KB Home   KB   7492 MISTYDAWN DRIVE   FAIRBURN   GA     30213  
256
    12794     KB Home   KB   11772 PUMA PATH   VENICE   FL     34292  
257
    12795     KB Home   KB   11768 PUMA PATH   VENICE   FL     34292  
258
    12855     KB Home   KB   1621 BALINESE COURT   PALMDALE   CA     93550  
259
    12856     KB Home   KB   1629 BALINESE COURT   PALMDALE   CA     93550  
260
    12858     KB Home   KB   1643 BALINESE COURT   PALMDALE   CA     93550  
261
    12859     KB Home   KB   43416 59TH STREET   W. LANCASTER   CA     93536  
262
    12860     KB Home   KB   43422 59TH STREET   W. LANCASTER   CA     93536  
263
    12861     KB Home   KB   43428 59TH STREET   W. LANCASTER   CA     93536  
264
    12913     KB Home   KB   1076 E. WILLIAM STREET   SAN JOSE   CA     95116  
265
    12941     KB Home   KB   84191 LA JOLLA AVENUE   COACHELLA   CA     92236  
266
    12943     KB Home   KB   84213 LA JOLLA AVENUE   COACHELLA   CA     92236  
267
    12945     KB Home   KB   84243 LA JOLLA AVENUE   COACHELLA   CA     92236  
268
    13381     KB Home   KB   10741 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV    
89166  
269
    13382     KB Home   KB   10737 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV    
89166  
270
    13383     KB Home   KB   10733 BAYVIEW HOUSE AVENUE   LAS VEGAS   NV    
89166  
271
    13573     KB Home   KB   2800 POLSON DRIVE   KISSIMMEE   FL     34746  
272
    13574     KB Home   KB   2802 POLSON DRIVE   KISSIMMEE   FL     34746  
273
    13575     KB Home   KB   2804 POLSON DRIVE   KISSIMMEE   FL     34746  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
POOL 1 MODELS

7



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   6913    
 
  $ 131,221       12632     $ 106,972     6914    
 
  $ 118,521       12634     $ 113,927     6915    
 
  $ 97,355       12635     $ 125,370     7428    
 
  $ 185,406       12636     $ 111,795     7429    
 
  $ 161,741       12082     $ 149,227     7430    
 
  $ 123,415       12083     $ 163,817     7431    
 
  $ 94,677       12343     $ 138,898     7521    
 
  $ 121,025       12344     $ 138,898     7042    
 
  $ 143,835       12345     $ 365,468     7043    
 
  $ 141,355       12346     $ 380,294     7441    
 
  $ 109,941       11681     $ 147,206     7442    
 
  $ 128,128       11682     $ 154,067     7853    
 
  $ 157,062       12219     $ 109,465     7854    
 
  $ 162,849       12220     $ 136,994     7855    
 
  $ 185,996       11361     $ 134,520     7856    
 
  $ 177,729       11362     $ 119,569     7857    
 
  $ 197,570       11363     $ 112,803     7566    
 
  $ 132,207       10585     $ 105,163     7567    
 
  $ 112,283       10586     $ 122,231     7568    
 
  $ 99,595       10587     $ 81,270     7569    
 
  $ 117,143       10595     $ 88,157     7570    
 
  $ 133,735       10596     $ 84,779     7571    
 
  $ 149,487       11452     $ 97,756     7465    
 
  $ 113,624       11457     $ 88,662     7466    
 
  $ 89,861       10588     $ 89,035     7467    
 
  $ 102,615       11628     $ 76,479     8570    
 
  $ 103,469       11629     $ 83,449     8571    
 
  $ 138,399       11630     $ 89,762     8742    
 
  $ 108,087       11631     $ 120,690     8743    
 
  $ 133,628       11632     $ 84,932     9296    
 
  $ 175,880       11633     $ 80,175     8117    
 
  $ 122,625       11634     $ 77,588     8118    
 
  $ 127,755       11635     $ 82,243     8331    
 
  $ 197,229       11636     $ 72,375     8325    
 
  $ 136,024       11638     $ 88,016     8326    
 
  $ 143,186       11468     $ 213,220     9258    
 
  $ 133,008       11469     $ 196,661     9259    
 
  $ 148,135       11250     $ 160,106     8205    
 
  $ 118,875       12585     $ 103,247     8207    
 
  $ 127,665       12817     $ 204,829     8355    
 
  $ 107,373       12818     $ 163,351     8356    
 
  $ 121,747       12250     $ 251,210     8357    
 
  $ 112,370       10774     $ 188,119     8358    
 
  $ 92,153       10777     $ 184,439     8835    
 
  $ 104,711       10778     $ 169,757     8836    
 
  $ 107,185       10779     $ 142,377     8837    
 
  $ 76,348       10780     $ 250,285     8838    
 
  $ 97,478       10781     $ 238,986     8839    
 
  $ 133,156       10782     $ 184,439     8840    
 
  $ 103,900       10783     $ 163,215     8846    
 
  $ 178,589       10784     $ 273,068     9051    
 
  $ 129,030       10785     $ 275,081  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   9052    
 
  $ 180,281       10786     $ 303,277     9053    
 
  $ 143,377       10791     $ 261,600     9054    
 
  $ 146,738       10792     $ 288,040     9055    
 
  $ 143,504       10799     $ 196,153     9056    
 
  $ 143,504       10800     $ 182,341     9057    
 
  $ 141,181       10802     $ 268,037     8098    
 
  $ 110,288       10787     $ 192,824     8099    
 
  $ 156,168       10788     $ 180,463     8577    
 
  $ 195,063       10789     $ 176,817     8578    
 
  $ 176,574       10790     $ 167,403     8928    
 
  $ 127,697       11860     $ 271,433     8855    
 
  $ 128,831       11863     $ 125,926     8856    
 
  $ 159,855       11864     $ 158,762     9389    
 
  $ 76,939       11865     $ 137,848     9397    
 
  $ 158,311       11866     $ 122,980     8538    
 
  $ 153,052       11867     $ 150,252     8539    
 
  $ 163,179       11868     $ 163,928     9615    
 
  $ 138,787       11869     $ 168,869     9705    
 
  $ 93,674       11870     $ 173,327     9774    
 
  $ 157,594       11919     $ 193,293     9775    
 
  $ 148,942       10793     $ 156,737     9776    
 
  $ 246,504       10795     $ 171,394     9777    
 
  $ 136,664       11874     $ 141,381     9778    
 
  $ 193,893       11875     $ 137,364     9639    
 
  $ 156,016       12938     $ 182,072     9640    
 
  $ 186,166       12940     $ 240,617     9887    
 
  $ 161,330       13384     $ 238,529     9888    
 
  $ 182,121       13385     $ 276,844     9889    
 
  $ 242,011       13386     $ 222,728     9890    
 
  $ 220,215       13387     $ 156,237     10731    
 
  $ 124,278       10977     $ 168,438     9800    
 
  $ 115,917       10978     $ 171,882     9801    
 
  $ 107,897       10979     $ 172,275     10707    
 
  $ 181,180       11624     $ 166,649     10708    
 
  $ 187,858       11625     $ 127,888     9562    
 
  $ 155,106       11626     $ 134,095     9829    
 
  $ 209,464       11967     $ 242,274     9830    
 
  $ 198,270       11968     $ 246,276     9831    
 
  $ 200,376       11969     $ 248,277     10223    
 
  $ 175,008       11972     $ 278,939     10474    
 
  $ 143,950       11973     $ 261,609     10475    
 
  $ 145,843       11974     $ 230,960     10476    
 
  $ 154,302       11975     $ 229,946     11047    
 
  $ 153,173       11976     $ 270,201     11048    
 
  $ 148,654       10611     $ 152,791     9535    
 
  $ 104,053       10618     $ 97,524     9536    
 
  $ 77,052       10619     $ 108,837     9537    
 
  $ 98,792       10620     $ 125,513     9538    
 
  $ 139,127       12676     $ 201,853     9544    
 
  $ 97,343       12677     $ 163,712     9545    
 
  $ 83,615       13576     $ 214,744     9546    
 
  $ 95,203       13577     $ 166,150  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   9547    
 
  $ 117,614       13578     $ 125,203     9697    
 
  $ 95,925       13579     $ 121,314     9698    
 
  $ 98,863       13580     $ 112,961     9805    
 
  $ 89,733       13581     $ 123,182     9811    
 
  $ 67,684       10690     $ 91,938     10574    
 
  $ 104,085       10691     $ 96,740     10576    
 
  $ 85,320       10692     $ 108,073     10577    
 
  $ 86,342       10693     $ 195,523     10578    
 
  $ 79,795       11531     $ 108,127     10580    
 
  $ 103,848       11532     $ 101,885     10581    
 
  $ 82,514       11533     $ 96,226     10582    
 
  $ 77,483       11534     $ 89,309     10589    
 
  $ 80,495       11535     $ 83,915     10593    
 
  $ 84,980       11536     $ 88,274     10594    
 
  $ 81,593       11537     $ 94,856     9689    
 
  $ 174,279       11538     $ 96,996     10630    
 
  $ 129,663       11539     $ 212,052     9641    
 
  $ 257,731       11540     $ 166,389     9656    
 
  $ 137,361       11582     $ 109,421     10658    
 
  $ 88,532       10687     $ 129,760     10335    
 
  $ 223,326       10688     $ 97,755     10336    
 
  $ 185,916       10689     $ 119,643     10337    
 
  $ 215,585       10997     $ 168,360     10338    
 
  $ 178,613       10998     $ 177,795     10339    
 
  $ 221,706       10999     $ 276,127     10480    
 
  $ 221,326       11000     $ 238,325     10481    
 
  $ 253,946       11001     $ 216,250     10482    
 
  $ 257,562       11002     $ 287,987     10483    
 
  $ 339,902       11003     $ 296,899     9872    
 
  $ 236,349       11004     $ 302,010     9873    
 
  $ 184,065       12088     $ 132,021     9874    
 
  $ 174,989       12089     $ 117,550     9875    
 
  $ 128,729       12090     $ 107,857     9876    
 
  $ 232,761       12091     $ 125,458     9877    
 
  $ 229,292       12788     $ 222,169     9878    
 
  $ 156,058       12789     $ 145,052     9879    
 
  $ 145,424       12477     $ 188,949     10601    
 
  $ 127,930       12478     $ 195,659     10602    
 
  $ 122,419       12479     $ 200,759     10607    
 
  $ 160,700       12480     $ 216,662     10608    
 
  $ 161,927       12481     $ 229,318     10609    
 
  $ 172,088       11904     $ 169,821     10663    
 
  $ 201,243       11905     $ 164,335     10664    
 
  $ 146,050       11906     $ 159,731     10665    
 
  $ 142,035       11907     $ 203,712     9630    
 
  $ 111,567       11908     $ 175,662     10675    
 
  $ 100,617       11884     $ 180,365     10676    
 
  $ 107,367       11885     $ 182,227     10677    
 
  $ 81,870       11886     $ 193,666     10678    
 
  $ 102,777       11887     $ 184,515     10679    
 
  $ 98,080       11888     $ 194,377     10680    
 
  $ 105,817       11889     $ 208,091  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   10681    
 
  $ 110,630       10833     $ 451,045     10682    
 
  $ 123,179       10834     $ 510,329     9786    
 
  $ 141,204       10835     $ 413,089     9787    
 
  $ 126,393       9947     $ 327,080     9788    
 
  $ 121,854       12289     $ 185,213     9789    
 
  $ 116,624       12290     $ 175,989     9790    
 
  $ 123,770       12291     $ 169,757     9885    
 
  $ 118,031       12292     $ 147,097     9886    
 
  $ 108,499       12773     $ 229,201     9584    
 
  $ 188,769       12774     $ 221,827     9585    
 
  $ 201,893       12775     $ 184,282     9586    
 
  $ 221,977       12776     $ 409,103     9587    
 
  $ 251,386       12777     $ 402,835     9941    
 
  $ 398,328       12778     $ 428,923     9942    
 
  $ 414,118       10936     $ 209,039     9943    
 
  $ 332,291       10937     $ 195,737     9944    
 
  $ 412,177       10938     $ 214,213     9945    
 
  $ 381,128       10939     $ 200,488     9946    
 
  $ 415,983       10940     $ 209,842     9815    
 
  $ 120,256       10941     $ 211,952     9816    
 
  $ 129,843       10943     $ 160,664     9817    
 
  $ 169,699       10944     $ 167,778     9818    
 
  $ 145,217       10945     $ 169,765     11012    
 
  $ 132,903       10946     $ 174,791     11013    
 
  $ 118,912       10947     $ 189,549     11014    
 
  $ 112,567       10950     $ 168,155     9518    
 
  $ 218,827       10951     $ 183,240     9519    
 
  $ 213,275       10952     $ 210,019     9520    
 
  $ 218,827       10953     $ 194,734     9521    
 
  $ 195,891       10954     $ 170,646     10754    
 
  $ 131,687       10955     $ 109,892     10755    
 
  $ 134,775       10956     $ 108,580     10277    
 
  $ 146,627       10957     $ 119,490     10278    
 
  $ 178,865       10958     $ 137,617     10279    
 
  $ 187,203       10959     $ 132,512     10280    
 
  $ 192,611       10960     $ 149,341     10281    
 
  $ 209,524       11495     $ 107,660     10632    
 
  $ 122,347       11496     $ 98,357     10633    
 
  $ 163,149       11500     $ 316,935     10634    
 
  $ 200,478       11501     $ 264,554     12222    
 
  $ 103,623       11497     $ 94,583     12223    
 
  $ 132,766       11498     $ 111,357     12221    
 
  $ 74,668       11499     $ 134,731     12228    
 
  $ 75,184       12049     $ 103,415     12229    
 
  $ 102,368       12050     $ 82,072     12230    
 
  $ 93,457       11842     $ 118,752     12231    
 
  $ 120,573       11844     $ 234,521     12233    
 
  $ 153,706       11845     $ 179,283     12234    
 
  $ 128,223       11848     $ 135,230     12224    
 
  $ 86,277       11846     $ 251,693     12225    
 
  $ 75,216       11847     $ 205,572     12226    
 
  $ 89,185       13537     $ 73,190  

 



--------------------------------------------------------------------------------



 



Pool 1 — All Assets

                                  File Number       Allocated Firm Bid   File
Number   Allocated Firm Bid   12227    
 
  $ 108,284       13538     $ 73,177     12232    
 
  $ 69,515       13539     $ 79,510     11810    
 
  $ 169,467       13540     $ 78,454     12833    
 
  $ 129,716       13541     $ 182,364     12834    
 
  $ 152,448       13542     $ 168,250     12835    
 
  $ 172,249       12918     $ 272,941     12836    
 
  $ 151,913       12919     $ 260,688     10736    
 
  $ 159,761       12920     $ 318,266     10737    
 
  $ 144,174       12921     $ 312,525     12759    
 
  $ 168,153       12922     $ 319,293     12760    
 
  $ 150,226       12923     $ 682,586     12761    
 
  $ 171,195       12924     $ 358,173     10732    
 
  $ 96,410       12925     $ 391,089     10733    
 
  $ 85,707       11672     $ 258,977     10734    
 
  $ 83,074       11673     $ 233,718     12763    
 
  $ 96,952       11674     $ 228,945     12764    
 
  $ 98,007       11675     $ 196,999     12349    
 
  $ 112,301       11676     $ 218,122     12350    
 
  $ 119,112       11677     $ 193,343     10907    
 
  $ 132,443       11668     $ 176,749     10905    
 
  $ 137,732       11669     $ 186,524     10906    
 
  $ 153,766       11670     $ 184,641     12624    
 
  $ 174,623       11671     $ 165,891     12625    
 
  $ 198,397       11241     $ 86,771     10878    
 
  $ 134,890       11242     $ 87,379     10879    
 
  $ 117,005       10744     $ 147,744     10880    
 
  $ 143,181       10748     $ 125,198     10881    
 
  $ 150,666       10749     $ 137,391     10882    
 
  $ 195,156       10745     $ 115,458     10883    
 
  $ 195,809       10746     $ 108,337     12383    
 
  $ 147,107       10747     $ 102,824     12384    
 
  $ 120,927       12271     $ 123,113     12631    
 
  $ 104,655       12272     $ 151,315          
 
            12273     $ 148,371  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
EXCLUDED MODELS

8



--------------------------------------------------------------------------------



 



Pool 1 — Excluded Assets

                                  File Number       Allocated Bid Price   File
Number   Allocated Bid Price   6913    
 
  $ 131,221       10337     $ 215,585     7428    
 
  $ 185,406       10338     $ 178,613     7431    
 
  $ 94,677       10339     $ 221,706     7521    
 
  $ 121,025       10483     $ 339,902     7042    
 
  $ 143,835       9584     $ 188,769     7043    
 
  $ 141,355       9941     $ 398,328     7441    
 
  $ 109,941       9942     $ 414,118     7442    
 
  $ 128,128       9943     $ 332,291     7853    
 
  $ 157,062       10732     $ 96,410     7854    
 
  $ 162,849       10733     $ 85,707     7855    
 
  $ 185,996       10734     $ 83,074     7856    
 
  $ 177,729       12763     $ 96,952     7857    
 
  $ 197,570       12764     $ 98,007     7568    
 
  $ 99,595       10880     $ 143,181     7569    
 
  $ 117,143       12631     $ 104,655     7571    
 
  $ 149,487       12817     $ 204,829     7465    
 
  $ 113,624       12250     $ 251,210     7466    
 
  $ 89,861       10774     $ 188,119     7467    
 
  $ 102,615       10791     $ 261,600     8570    
 
  $ 103,469       10792     $ 288,040     8571    
 
  $ 138,399       10802     $ 268,037     8742    
 
  $ 108,087       11860     $ 271,433     8743    
 
  $ 133,628       11919     $ 193,293     8117    
 
  $ 122,625       10793     $ 156,737     8118    
 
  $ 127,755       10795     $ 171,394     8331    
 
  $ 197,229       12940     $ 240,617     8325    
 
  $ 136,024       13384     $ 238,529     8326    
 
  $ 143,186       13385     $ 276,844     9258    
 
  $ 133,008       13386     $ 222,728     9259    
 
  $ 148,135       10978     $ 171,882     8836    
 
  $ 107,185       10979     $ 172,275     8838    
 
  $ 97,478       11624     $ 166,649     8839    
 
  $ 133,156       11625     $ 127,888     8840    
 
  $ 103,900       11626     $ 134,095     8846    
 
  $ 178,589       10693     $ 195,523     9052    
 
  $ 180,281       11539     $ 212,052     9053    
 
  $ 143,377       11540     $ 166,389     9054    
 
  $ 146,738       10835     $ 413,089     9055    
 
  $ 143,504       12290     $ 175,989     9057    
 
  $ 141,181       12291     $ 169,757     8099    
 
  $ 156,168       11495     $ 107,660     8577    
 
  $ 195,063       11496     $ 98,357     8855    
 
  $ 128,831       12049     $ 103,415     8856    
 
  $ 159,855       12050     $ 82,072     9389    
 
  $ 76,939       11842     $ 118,752     9397    
 
  $ 158,311       11844     $ 234,521     9705    
 
  $ 93,674       11848     $ 135,230     9639    
 
  $ 156,016       11846     $ 251,693     9640    
 
  $ 186,166       11847     $ 205,572     9641    
 
  $ 257,731       13541     $ 182,364     9656    
 
  $ 137,361       13542     $ 168,250     10335    
 
  $ 223,326       12923     $ 682,586     10336    
 
  $ 185,916       12925     $ 391,089  





--------------------------------------------------------------------------------



 



EXHIBIT A

              Allocation:   KB Home Note   MSRA   Guaranty
KBOne, LLC
  All rights directly arising from the CMH Models.

The following obligations, solely to the extent directly arising from the CMH
Models:

• Note Shortfall; and
• Commission Shortfall;

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the June Purchase Agreement).   All rights directly arising from the
CMH Models, including all rights to indemnification for losses directly related
to the CMH Models.

The following obligations, solely to the extent directly arising from the CMH
Models:

• Obligations arising after June 9, 2008

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the June Purchase Agreement) (for the avoidance of doubt, KBOne, LLC
assumes no obligations under Section 13.17 of the MSRA).   All obligations
directly arising from the obligations allocated under this Exhibit A to KBOne,
LLC in respect of the Note and MSRA; provided, that KBOne, LLC shall not be
obligated to pay any amounts contemplated to be paid to “Builder” (as defined in
the MSRA) pursuant to clause (ii)(z) or the last sentence of Section 1(a) of the
Guaranty (i.e., any minimum commitment to “Builder” (as defined in the MSRA) to
pay 10% of the principal balance of the Note attributed to the CMH Models).
 
           
DOA Holding Properties, LLC
  All other rights and obligations under the KB Home Note prior to, on or after
the effective date of this Assignment (other than those specifically allocated
to KBOne, LLC above).   All other rights and obligations under the MSRA prior
to, on or after June 9, 2008 (other than those specifically allocated to KBOne,
LLC above), including all obligations under Section 8.5 of the MSRA pertaining
to any model homes other than the CMH Models.    
 
           
Residential Funding
Company, LLC
          All other obligations under the Guaranty prior to, on or after the
effective date of this Assignment (as defined in the June Purchase Agreement).
 
           
Other:
  Holdings’ obligations   Holdings’ obligations   RFC’s obligations under

9



--------------------------------------------------------------------------------



 



              Allocation:   KB Home Note   MSRA   Guaranty
 
  under the KB Home Note to be treated as Retained Liabilities under the June
Purchase Agreement (including for purposes of the indemnity).

If an event of default occurs, KBOne, LLC and Holdings to be responsible for the
principal and interest associated with the CMH Models and DOA Models,
respectively.   under the MSRA to be treated as Retained Liabilities under the
June Purchase Agreement (including for purposes of the indemnity).

Residential Capital, LLC to agree to perform, pursuant to the servicing
agreement currently in effect, any of KBOne, LLC’s obligations under the MSRA.  
the Guaranty to be treated as Retained Liabilities under the June Purchase
Agreement (including for purposes of the indemnity).

10



--------------------------------------------------------------------------------



 



EXHIBIT B

              Allocation:   KB Home Note   MSRA   Guaranty
Buyer
  All rights directly arising from the Pool 1 Models.

The following obligations, solely to the extent directly arising from the Pool 1
Models:

• Note Shortfall; and

• Commission Shortfall;

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the September Purchase Agreement).   All rights directly arising from
the Pool 1 Models, including all rights to indemnification for losses directly
related to the Pool 1 Models.

The following obligations, solely to the extent directly arising from Pool 1
Models:

• Obligations arising after the date hereof

provided, that the foregoing obligations shall exclude Retained Liabilities (as
defined in the September Purchase Agreement) (for the avoidance of doubt, Buyer
Entity assumes no obligations under Section 13.17 of the MSRA).   All
obligations directly arising from the obligations allocated under this chart to
Buyer in respect of the KB Home Note and MSRA; provided, that Buyer shall not be
obligated to pay any amounts contemplated to be paid to “Builder” (as defined in
the MSRA) pursuant to clause (ii)(z) or the last sentence of Section 1(a) of the
Guaranty (i.e., any minimum commitment to “Builder” (as defined in the MSRA) to
pay 10% of the principal balance of the Note attributed to the Pool 1 Models).
 
           
DOA Holding
Properties, LLC
  All other rights and obligations under the KB Home Note prior to, on or after
the effective date of this Assignment (other than those specifically allocated
to Buyer above).   All other rights and obligations under the MSRA prior to, on
or after the effective date of this Assignment (other than those specifically
allocated to Buyer above), including all obligations under Section 8.5 of the
MSRA pertaining to any model homes other than the Pool 1 Models.    
 
           
RFC
          All other obligations under the Guaranty prior to, on or after the
effective date of this Assignment.
 
           
Other:
  Holdings’ obligations under the KB Home Note to be treated as Retained  
Holdings’ obligations under the MSRA to be treated as Retained   RFC’s
obligations under the Guaranty to be treated as Retained Liabilities

11



--------------------------------------------------------------------------------



 



              Allocation:   KB Home Note   MSRA   Guaranty
 
  Liabilities under the September Purchase Agreement (including for purposes of
the indemnity).

If an event of default occurs, Buyer and Holdings to be responsible for the
principal and interest associated with the Pool 1 Models and Excluded Models,
respectively.   Liabilities under the September Purchase Agreement (including
for purposes of the indemnity).

Residential Capital, LLC to agree to perform, pursuant to the servicing
agreement currently in effect, any of Buyer’s obligations under the MSRA.  
under the September Purchase Agreement (including for purposes of the
indemnity).

12